Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 1 of 69 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division


 EDWARD JACKSON, Individually and                 Civil Case No. ______________
 on Behalf of All Others Similarly
 Situated,
                                                  CLASS ACTION COMPLAINT
                      Plaintiff,

 v.

 GENERAL MOTORS, LLC,                             DEMAND FOR JURY TRIAL

                      Defendant.




                                   I.   INTRODUCTION

       1.     Plaintiff Edward Jackson (“Plaintiff”) brings this action individually and on
behalf of all similarly situated persons (“Class Members”) who purchased or leased 2010
through 2011 Chevrolet Camaro vehicles in the United States (“Class Vehicles”) that were
designed, manufactured, distributed, marketed, sold and leased by defendant General
Motors, LLC (“Defendant”).
       2.     Beginning in 2009, if not before, Defendant knew that the Class Vehicles
contained one or more design and/or manufacturing defects in their airbag systems that
cause the right front passenger frontal airbag to be off when an adult is seated and it should
be on, such that the passenger airbag will not deploy in the event of an accident (“Airbag
Defect”).
       3.     Indeed, Defendant became aware in 2009 that the circuit in the Class
Vehicles’ passenger presence sensor (“PPS”) pad was prone to tearing and in late 2009
and/or early 2010 issued a quality alert to the seat supplier. A redesigned PPS pad was
introduced around September of 2010. Unfortunately, by that time tens of thousands of


                                              1
    Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 2 of 69 PageID# 2




defective PPS pads had been in installed in the Class Vehicles. Rather than retrofit these
vehicles with the redesigned PPS sensor pad, Defendant simply looked the other way.
         4.     The Airbag Defect has been documented to occur under a variety of driving
conditions and presents a grave safety hazard that renders the Class Vehicles unreasonably
dangerous to consumers because of the impact of the Defect on passenger safety in the
event of a crash. Numerous owners have reported their passenger airbag on-off indicator
light displaying “OFF” when a passenger is seated in the vehicle, indicating that the airbag
will not deploy in a crash. As a result, numerous owners have found it necessary to replace
the right front passenger airbag sensor and/or other component parts at considerable
expense. Nevertheless, Defendant has failed to notify consumers of the Airbag Defect, to
offer to fix the problem, or to reimburse consumers who have incurred damages as a result
of the Airbag Defect.
         5.     The Airbag Defect is particularly dangerous because it is not obvious to
consumers, as it often triggers the illumination of warning lights which some consumers
do not understand and/or notice. As a result, they unwittingly transport friends and loved
ones in a front passenger seat, which lacks one of the most basic and important vehicle
safety features: a fully operational frontal airbag. 1
         6.     In addition to this obvious safety hazard, the cost to repair the Airbag Defect
can be exorbitant, requiring consumers to pay hundreds, if not thousands, of dollars.
         7.     Plaintiff is informed and believes, and based thereon alleges, that beginning
in 2010 Defendant issued Technical Service Bulletins (“TSBs”) to only its dealers
concerning the Class Vehicles’ airbag systems which evidence Defendant’s knowledge of
the Defect. 2

1
  Consumers who have filed complaints with the National Highway Traffic Safety
Administration (“NHTSA”) have frequently noted that the Airbag Defect constitutes a
safety issue.
2
  The TSBs discussed herein were not disseminated to owners and lessees of the Class
Vehicles.

                                                2
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 3 of 69 PageID# 3




       8.     Plaintiff is informed and believes, and based thereon alleges, that despite
notice of the Airbag Defect from, inter alia, numerous consumer complaints, warranty
data, and dealership repair orders, Defendant has not recalled the Class Vehicles to repair
the Airbag Defect, has not offered its customers a suitable repair or replacement free of
charge, and has not offered to reimburse the Class Vehicles’ current and former owners
and leaseholders the costs they incurred relating to diagnosing and repairing the Airbag
Defect.
       9.     Plaintiff is informed and believes, and based thereon alleges, that Defendant
knew that the Class Vehicles are defective and not fit for their intended purpose of
providing consumers with safe and reliable transportation.
       10.    Nevertheless, Defendant actively concealed the Airbag Defect from Plaintiff
and the other Class Members, and failed to disclose it to them, at the time of purchase or
lease and thereafter. Had Plaintiff and Class Members known about the Airbag Defect,
they would not have purchased the Class Vehicles or would have paid less for them. As a
result of their reliance on Defendant’s omissions and/or misrepresentations, owners and/or
lessees of the Class Vehicles have suffered ascertainable loss of money, property, and/or
loss in the value of their Class Vehicles.
       11.    Plaintiff and Class Members have experienced, or are substantially certain to
experience, the Airbag Defect before the expected useful life of the Class Vehicles has run.
       12.    As a result of the Airbag Defect, Plaintiffs and Class Members have been
harmed and have suffered actual damages.
       13.    Under the Transportation Recall Enhancement, Accountability and
Documentation Act (“TREAD Act”) and its accompanying regulations, when a
manufacturer learns that a vehicle contains a safety defect it must promptly and accurately
notify the vehicle owners as well as the Secretary of Transportation. 49 U.S.C. § 30118(c).
Defendant violated and continues to violate the TREAD Act by failing to disclose the true
nature and extent of the Airbag Defect, and by failing to offer an adequate remedy for all

                                             3
    Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 4 of 69 PageID# 4




manifestations of the Defect.
         14.   Although the Class Vehicles are 2010 and 2011 model year vehicles, they
will be on the road for many years to come. The average vehicle on the road today is 11.8
years old. 3 Moreover, the Chevrolet Camaro is an iconic brand that has become a favorite
of car enthusiasts and collectors.
         15.   Defendant was previously sued in May of 2016 in connection with the Airbag
Defect by three California purchasers in the putative class action Philip Bryde, et al. v.
General Motors, LLC, No. 3:16-cv-02421-WHO (N.D. Cal.). A little over a year after the
Court denied Defendant’s motion to dismiss, plaintiffs voluntarily dismissed the case. 4


                                     II.    PARTIES
Plaintiff

         16.   Plaintiff Edward Jackson is a resident of Leesburg, Virginia. In or about
January of 2012, Mr. Jackson purchased a new 2011 Chevrolet Camaro from Dudley
Martin Chevrolet in Manassas, Virginia. Prior to purchasing his vehicle, Mr. Jackson
spoke with the dealer sales representative about the vehicle, inspected the “Monroney”
sticker posted on the side of the vehicle, and test drove the vehicle. Mr. Jackson was never
informed by the dealer sales representative that the vehicle suffered from the Airbag
Defect, and relied upon this fact in purchasing the vehicle. Had Mr. Jackson been informed
that his vehicle suffered from the Airbag Defect, he would not have purchased it. Mr.
Jackson purchased his vehicle for personal, family or household purposes. Mr. Jackson’s
vehicle was designed, manufactured, distributed, advertised, marketed, sold and warranted
by Defendant.
         17.   Defendant should have required its dealers to advise purchasers and lessees

3
  https://www.usatoday.com/story/money/cars/2019/06/28/average-vehicle-age-ihs-
markit/1593764001/
4
  California has been carved out of the proposed nationwide class in this complaint.

                                             4
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 5 of 69 PageID# 5




of the Airbag Defect, and placed a notice of the Airbag Defect on all advertisements
concerning the Class Vehicles and on the Class Vehicles themselves. Defendant should
also have issued a recall notice for the Airbag Defect because of its profound safety
implications.
       18.      In or about May of 2019, the vehicle's service airbag light illuminated. In
addition, Mr. Jackson’s passenger airbag on-off indicator read “OFF” when an adult
passenger was seated. This meant that Mr. Jackson’s passenger airbag would not deploy
in the event of an accident, even if an adult was in the passenger seat and it should deploy.
On November 28, 2020, Mr. Jackson visited Tedd Britt Chevrolet in Sterling, Virginia
where he paid $163.86 to have the issue diagnosed. Mr. Jackson’s vehicle exhibited DTC
(Diagnostic Trouble Code) B0081, and Tedd Britt recommended replacement of the PPS
seat pad sensor and module at a cost of $1,799.00. When Mr. Jackson balked at the price
the service representative suggested that he purchase the parts online at gmpartsdirect.com.
Mr. Jackson purchased the parts at gmpartsdirect.com at a cost of $667.55 and had a local
mechanic perform the installation for an additional $300. Mr. Jackson’s old PPS pad is
part no. 92225722 and exhibits a tear in the sensor circuit where the plastic push
pins/retainers are pressed into the seat frame. This is the same condition described in a
TSB issued by Defendant in or about September of 2010. See Exhibit 1 (GM Service
Bulletin PI0241). On information and belief, the PPS pad and module should last the life
of the vehicle.
       19.      Defendant has steadfastly denied the existence of the Airbag Defect and
continues to do so. In addition, Plaintiff’s vehicle was out of warranty when his airbag
issues arose. As a result, any further attempt to seek redress from Defendant would have
been futile.
       20.      At all relevant times, Mr. Jackson’s vehicle was driven in a foreseeable
manner and the manner in which it was intended to be used. As a result of the Airbag
Defect Plaintiff has been deprived the normal use and enjoyment of his vehicle due to the

                                              5
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 6 of 69 PageID# 6




danger the Defect poses to passengers.
         Defendant

         21.   Defendant General Motors, LLC is a Delaware limited liability company
with its principal place of business located at 300 Renaissance Center, Detroit, Michigan
48243.
         22.   Defendant is responsible for the design, manufacture, distribution,
marketing, sale and lease of the Class Vehicles.
         23.   Whenever, in this Complaint, reference is made to any act, deed or conduct
of Defendant, the allegation means that Defendant engaged in the act, deed, or conduct by
or through one or more of its officers, directors, agents, employees or representatives who
was actively engaged in the management, direction, control, or transaction of the ordinary
business and affairs of Defendant.


                                  III.   JURISDICTION

         24.   This is a class action.
         25.   This Court has jurisdiction over this action under the Class Action Fairness
Act, 28 U.S.C. § 1332(d). The aggregated claims of the individual class members exceed
the sum value of $5,000,000, exclusive of interests and costs. This Court also has federal
question jurisdiction over this case under 28 U.S.C. §1331 because Plaintiff’s claims under
the Magnuson-Moss Act arise under federal law.          This Court has jurisdiction over
Defendant because it has sufficient minimum contacts with Virginia, and/or otherwise
intentionally avails itself of the markets within Virginia, through the promotion, sale,
marketing, and distribution of its vehicles in Virginia, so as to render the exercise of
jurisdiction by this Court proper and necessary.




                                             6
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 7 of 69 PageID# 7




                                       IV.    VENUE

       26.    Venue is proper in this District under 28 U.S.C. § 1391 because a substantial
part of the events or omissions giving rise to the claims alleged in this putative class action
occurred in this District. As explained above, Plaintiff is a resident of, and purchased his
Class Vehicle in, counties located within this District.        On information and belief,
hundreds, if not thousands, of other Class Members purchased and serviced their Class
Vehicles in this District. Venue is proper in this Division because a substantial part of the
events or omissions giving rise to the claims alleged in this putative class action occurred
in this Division. Plaintiff is a resident of, and purchased his Class Vehicle in, counties
located within this Division.


                            V.    FACTUAL ALLEGATIONS

       27.    For years, Defendant has designed, manufactured, distributed, sold and
leased the Class Vehicles. Upon information and belief, it has sold, directly or indirectly
through dealers and other retail outlets, many thousands of Class Vehicles in Virginia and
nationwide.
       28.    The Airbag Defect can cause the front passenger frontal airbag to fail to
deploy when it otherwise should. Numerous owners have reported their passenger airbag
on-off indicator light displaying “OFF” when a passenger is seated in the vehicle,
indicating that the airbag will not deploy in a crash. Some owners have reported their
service airbag light illuminating. As a result of the Airbag Defect, numerous owners have
found it necessary to replace the right front passenger airbag sensor and/or other component
parts at considerable expense. The Airbag Defect has been documented to occur under a
variety of driving conditions and presents a grave safety hazard because it can cause the
right front passenger frontal airbag to fail to deploy in the event of a crash, resulting in
serious injury or death.
       29.    Plaintiff is informed and believes, and based thereon alleges, that as early as

                                              7
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 8 of 69 PageID# 8




2010, if not before, Defendant acquired its knowledge of the Airbag Defect through sources
not available to Plaintiff and Class Members, including, but not limited to, pre-production
testing, pre-production design failure mode and analysis data, production design failure
mode and analysis data, early consumer complaints made exclusively to Defendant’s
network of dealers and directly to Defendant, aggregate warranty data compiled from
Defendant’s network of dealers, testing conducted by Defendant in response to consumer
complaints, and repair order and parts data received by Defendant from Defendant’s
network of dealers.
       30.    The passenger airbag in the Class Vehicles is designed to be active when an
adult is seated in the vehicle and inactive at all other times so that smaller passengers are
not injured by the impact of an airbag deployment. So that occupants know whether the
passenger airbag is active or not, there is an on-off indicator light within the vehicle. When
the light reads “ON” this means that the airbag is active and will deploy in the event of an
accident; when it reads “OFF” this means that the airbag is not active and will not deploy
in the event of an accident. The PPS pad sensor within the passenger seat is used to detect
whether an adult is seated, and based on that input, the on-off indicator light will read “ON”
or “OFF.”
       31.    The PPS pad for the Class Vehicles was made by Delphi Corporation
(“Delphi”). In late 2009 and/or early 2010, Defendant issued a quality alert to Delphi and
the seat supplier (Johnson Controls) because push-pins used to secure the PPS were prone
to tearing sensor traces (i.e., circuits) in the pads. On information and belief, this quality
alert was issued because such a tear will cause the passenger airbag to be off when it should
be on, placing the passenger in danger in the event of a crash. On or about September 30,
2010, a redesigned PPS pad was introduced into production as part no. 20972507 to prevent
push-pin interference with sensor functionality. However, GM never upgraded the PPS
sensor pads in vehicles produced prior to this time. Plaintiff’s vehicle was manufactured
before implementation of this production change, and was equipped with Defendant’s

                                              8
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 9 of 69 PageID# 9




original PPS sensor pad part no. 92225722.
        32.    Defendant’s early knowledge of the Airbag Defect is evidenced by, among
other things, Defendant’s issuance of multiple TSB’s regarding the Defect beginning in
2009.
        33.    By way of example only, on or about November 12, 2009, Defendant issued
TSB No. PIC5281 regarding “Intermittent SIR Light On History Codes B0079 SYM08
And/Or B0080 SYM08.” This TSB states, in relevant part:
        Condition/Concern:
        A customer may comment the SIR light is on. The technician may find DTC
        [Diagnostic Trouble Code] B0079 SYM08 or B0080 SYM08 set as History Codes
        in the SDM [Sensing and Diagnostic Module].
        Recommendation/Instructions:
        These codes set due to a Driver or Passenger Seat Position Sensor invalid
        signal. This could be caused by a fault threshold level in the SDM
        programming that may be too sensitive.
        If the DTCs B0079 SYM08 or B0080 SYM08 are not current codes, do not
        replace the Seat Position Sensors or SDM. Clear the history DTCs and
        return the vehicle to the customer.
        If this/these DTCs are current please refer to the published Service
        Information for diagnostic and repair procedures.
        Engineering is aware of this concern and working toward a fix.

        34.    Thus, as early as December 2009, if not earlier, Defendant’s engineering
department was “aware” of a problem and “working toward a fix.”
        35.    Also, by way of example only, on or about March 23, 2010, Defendant issued
TSB No. 10-09-41-001B regarding “Restraint – Airbag Readiness Light Illuminated.” This
TSB states, “Some customers may comment that the airbag readiness light (SIR) is
illuminated” and that “When diagnosing this condition, the technician may find DTC
B0079 SYM08 or DTC B0080 SYM08 stored in the SDM. This may be caused by a
calibration issue with the SDM.” This TSB further states, “When diagnosing the condition,


                                              9
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 10 of 69 PageID# 10




the technician may find a lack of communication with the SDM. This may be due to a
logic lock up within the SDM.” This TSB indicates that it supersedes TSB No. 10-09-41-
001A (which, on information and belief, is a TSB on the same or related subject issued
earlier in time) and advises that the seat position sensors or the SDM should not be replaced
if the DTCs are not current codes.
       36.    Also, by way of example only, on or about September 2010, Defendant
issued TSB No. PI0241 regarding “SIR/Airbag Indicator Light On, DTCs B0074 And
B0081 Set.”    Exhibit 1.    This TSB states, “Some customers may comment on the
SIR/Airbag indicator/light on in the instrument panel cluster (IPC).          Upon further
investigation, the technician may find DTCs B0074 and B0081 set.” Although the TSB
states immediately below not to replace the passenger presence system (PPS) module or
sensing and diagnostic module (SDM) for this concern, it also states that the PPS pad may
have a tear in the sensor circuit and that the PPS sensor pad should be replaced if this
condition is discovered. On information and belief, this recommendation was made
because such a tear will cause the passenger airbag to be off when it should be on, placing
the passenger in danger in the event of a crash. B0081 is the same DTC registered by Mr.
Jackson’s vehicle and his PPS pad exhibits a tear in the sensor circuit. The date of P10241
coincides with the approximate date that the redesigned PPS sensor pad was introduced
into production.
       37.    On information and belief, Defendant issued the above TSBs to address
problems being caused by the Airbag Defect. To the extent these TSBs advised dealers
not to replace system components, such guidance was given notwithstanding Defendant’s
knowledge of a serious safety defect that required replacement, in order to avoid the cost
of doing so for free during the warranty period. Once vehicles were out of warranty,
Defendant and its dealers recommended costly repairs which included the replacement of
expensive system components.         Indeed, NHTSA complaints reflect that Defendant’s
dealers recommended costly repairs to remedy the Airbag Defect for vehicles not covered

                                             10
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 11 of 69 PageID# 11




under warranty. See, e.g., NHTSA Complaint No. 10882013, infra (customer whose
vehicle displayed codes B0081 and B0074 was told that PPS sensor needed replacement
not covered under extended warranty).
       38.     Defendant had and has a duty to disclose the Airbag Defect and the
associated repair costs to Class Vehicle owners, among other reasons, because the Defect
poses an unreasonable safety hazard; because Defendant had and has exclusive knowledge
and/or access to material facts about the Class Vehicles and their airbag systems that were
and are not known to or reasonably discoverable by Plaintiff and other Class Members;
and because Defendant has actively concealed the Airbag Defect from its customers.
       39.     Hundreds, if not thousands, of purchasers and lessees of the Class Vehicles
have experienced the Airbag Defect. Complaints filed by consumers with the NHTSA and
posted on the Internet, which on information and belief Defendant actively monitors,
demonstrate that the Airbag Defect is widespread and dangerous. The complaints also
demonstrate Defendant’s awareness of the Defect and how dangerous it is. The following
are examples of consumer complaints filed with the NHTSA:

                                   2010 Chevrolet Camaro

             o NHTSA ID. NO. 10352939 (June 9, 2010): 5 TL* THE CONTACT OWNS
               A 2010 CHEVROLET CAMARO 2SS. WHILE DRIVING 55 MPH THE
               AIR BAG WARNING LIGHT ILLUMINATED. THE DEALER
               INSPECTED THE VEHICLE AND ADVISED HER THAT THE
               VEHICLE WAS SAFE TO DRIVE OUT OF TOWN. THE DEALER WAS
               UNABLE TO CONFIRM IF THE AIR BAGS WOULD DEPLOY IF THE
               VEHICLE WAS INVOLVED IN A CRASH. THE VEHICLE WAS
               TAKEN TO AN AUTHORIZED DEALER FOUR TIMES FOR THE

5
  Spelling and grammatical mistakes are as in original. The cited date is the “incident
date” as reported by NHTSA, not the date the complaint was filed.

                                            11
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 12 of 69 PageID# 12




            FAILURE. ON THE FOURTH VISIT, THE AIR BAG MODULAR WAS
            REPLACED. THE FAILURE MILEAGE WAS 5,500 AND THE
            CURRENT MILEAGE WAS 9,600.


         o NHTSA ID. NO. 10469423 (August 6, 2012): MY PASSENGER SIDE
            AIRBAG DOES NOT RECOGNIZE WHEN I HAVE A PASSENGER
            THAT MEETS THE WEIGHT REQUIREMENTS, I HAVE READ
            SEVERAL FORUMS OF SAME PROBLEMS AND CAN'T SEEM TO
            GET CHEVY TO REALIZE THIS IS A MALFUNCTION AND A
            SAFETY ISSUE, I THINK THAT A RECALL SHOULD BE MADE AND
            THIS SHOULD NOT BE OWNERS EXPENSE, BUT MY LOCAL
            DEALER SAYS IT IS. THIS POSSES A THREAT TO MY PASSENGERS
            AND COULD CAUSE MALFUNCTION IN ANY OF MY AIRBAGS.


         o NHTSA ID. NO. 10558954 (December 25, 2013): I HAVE TAKEN MY
            CAR INTO THE DEALERSHIP AND HAD THEM CHECK IT OUT TO
            SEE WHAT IS WRONG AND FOR $100 DIAGNOSIS CHARGE. THEY
            TOLD ME THAT IT NEEDS A NEW PASSENGER AIRBAG
            SENSOR...ON THE REPAIR TICKET IT IS STATED AS DTC B0081
            PASSENGER SEAT PROBLEM. I HAVE AROUND 55,000 MILES AND
            NO WARRANTY LEFT. RESEARCHED THIS ISSUE AND FOUND
            MANY TYPES OF GM CHEVY MODELS WITH THE SAME ISSUE.
            THIS COST SHOULD NOT BE ON THE CONSUMER AND SHOULD
            BE INVESTIGATED. IF YOU CAN HELP PLEASE EMAIL ME AT
            [XXX]


         o NHTSA ID. NO. 10572932 (July 1, 2013): VEHICLE DISPLAYS A


                                     12
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 13 of 69 PageID# 13




            "SERVICE AIRBAG" LIGHT AND MESSAGE IN THE MESSAGE
            DISPLAY. I WAS TOLD THAT THIS WILL LEAD TO A NON-
            DEPLOYABLE AIRBAG IN CASE OF AN ACCIDENT. SEVERAL
            PEOPLE HAVE THE SAME PROBLEM. I WAS TOLD THAT THE
            SENSOR IS DEFECTIVE. *TR


         o NHTSA ID. NO. 10576272 (March 15, 2014): AS I WAS DRIVING MY
            SERVICE AIRBAG LIGHT CAME ON. UNFORTUNATELY IT WAS A
            WEEKEND SO THE DEALERSHIP WAS CLOSED. THE NEXT
            MORNING I STARTED LOOKING UP RECALLS ON MY CAR. THE
            RESULT WAS NO RECALLS ON MY CAR BUT I FOUND HUNDREDS
            OF COMPLAINTS ABOUT THE SAME ISSUE I'M HAVING. I TOOK
            MY CONCERN TO THE CHEVY DEALER THEY DIAGNOSED MY
            CAR WITH A FAULTY AIRBAG SENSOR IN THE PASSENGER SIDE
            SEAT THE COST WAS $800 TO REPLACE I IMMEDIATELY CALLED
            GM DIRECTLY AND EXPRESSED MY CONCERN. AFTER TWO DAY
            AND MANY PHONE CALLS TO THE MAN AT GM THAT WAS
            HANDLING MY CASE THEY TOLD ME THEY COULDN'T HELP ME.
            THIS IS FAULTY PRODUCT THAT IS PUT IN VEHICLES THAT WE
            THE CONSUMERS ARE DRIVING OUR FAMILIES AROUND IN. GM
            NEEDS TO GET ON THE BALL, RECALL THESE FAULTY PARTS
            BEFORE THERE IS A FATALITY. MY PASSENGER SIDE AIRBAG
            DOES NOT WORK SO I AM UNABLE TO DRIVE MY CAR WITH A
            PASSENGER. I AM COMPLETELY DISGUSTED WITH THE SERVICE
            AND THE PRODUCT GM PRODUCES. *TR


         o NHTSA ID. NO. 10584967 (October 20, 2013): TL* THE CONTACT

                                     13
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 14 of 69 PageID# 14




            OWNS A 2010 CHEVROLET CAMARO. THE CONTACT STATED
            THAT WHILE DRIVING 60 MPH, THE PASSENGER AIR BAG
            WARNING LAMP ILLUMINATED. THE VEHICLE WAS TAKEN TO
            THE DEALER. THE TECHNICIAN DIAGNOSED THAT THE
            PASSENGER SIDE SEAT AIR BAG SENSOR MAT WAS DEFECTIVE
            AND NEEDED TO BE REPLACED. THE MANUFACTURER WAS NOT
            MADE AWARE OF THE FAILURE. THE VEHICLE WAS NOT
            REPAIRED. THE FAILURE MILEAGE WAS 17,500 AND THE
            CURRENT MILEAGE WAS 18,000.


         o NHTSA ID. NO. 10592125 (April 24, 2014): PASSENGER AIRBAG
            SENSOR MALFUNCTION. SEEMS LIKE MULTIPLE PEOPLE HAVE
            HAD THIS ISSUE. SHOULD BE A SAFETY RECALL. I HAD TO PAY
            OVER $800 TO REPAIR AT DEALERSHIP. *JS


         o NHTSA ID. NO. 10596834 (February 3, 2014): A ELECTRICAL FUSE
            SHORT HAS CAUSED THE PASSENGER AIRBAG TO NO LONGER
            ACTIVATE/ TURN ON WHEN A PASSENGER IS IN THE FRONT
            SEAT. THUS, WHEN A PASSENGER IS IN THE SEAT, THE AIR BAG
            WILL NOT DEPLOY. BOTH THE FUSE AND THE MODULE ARE
            REQUIRED TO BE REPLACED. NO DAMAGE OR CHANGE WAS
            DONE TO THE VEHICLE TO CAUSE THE SHORTAGE IN THE
            ELECTRICAL SYSTEM. *TR


         o NHTSA ID. NO. 10598230 (October 4, 2013): WITH NO ONE SITTING
            IN THE PASSENGER SEAT, I TURNED THE CAR ON AND THE
            PASSENGER AIRBAG LIGHT FLASHED ON AND OFF. THE


                                     14
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 15 of 69 PageID# 15




            DRIVERS PANEL AIRBAG LIGHT WAS FLASHING. IT WOULD GO
            OFF WITH SOME TURNS OFF THE CAR. LEFT OR RIGHT DIDN'T
            MATTER. THIS WENT ON FOR A FEW MONTHS. IF SOMEONE SAT
            IN THE SEAT THEY WOULD HAVE TO MOVE AROUND FOR THE
            SENSOR TO PICK UP THEY WERE IN THE SEAT. THE AIRBAG
            LIGHT IN THE DRIVERS PANEL EVENTUALLY STAYED A SOLID
            LIGHT AND NO LONGER FLASHED. *JS


         o NHTSA ID. NO. 10604413 (August 14, 2012): AIR BAG LIGHT CAME
            ON AND WILL NOT GO OFF; I HAVE SEEN SEVERAL REPORTS
            ONLINE OF OTHERS HAVING THE SAME PROBLEM. *TR


         o NHTSA ID. NO. 10611103 (June 25, 2014): AIR BAG LIGHT STAYS ON
            AND I'M THINKING THAT THE AIR BAGS DO NOT DEPLOY WHEN
            NEEDED. ON STAR SENT ME AN E:MAIL STATING THAT IT NEEDS
            TO BE FIXED. IS IT A RECALL AS I DO NOT HAVE MONEY FOR
            FIXING IT AS I AM PUTTING MY GRANDDAUGHTER THROUGH
            COLLEGE AND SHE USES THE CAR EVERYDAY. HELP! *TR


         o NHTSA ID. NO. 10610877 (June 2, 2014): THE PROBLEM STARTED
            OUT WITH THE "SERVICE AIRBAG" WARNING DISPLAYING ON
            THE INFORMATION SCREEN ON THE DASH AND THE AIRBAG
            WARNING LIGHT COMING ON WHEN I HAD A PASSENGER IN THE
            VEHICLE. ACCORDING TO THE ON/OFF LIGHT ON THE DOME
            LIGHT THE PASSENGER BAG IS OFF WHEN THIS WARNING
            COMES ON. OVER THE PAST MONTH IT HAS GOTTEN WORSE AND
            IT PROGRESSED TO JUST HAVING THE WARNING GO OFF ALL


                                     15
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 16 of 69 PageID# 16




            THE TIME NOW, EVEN WHEN I DON'T HAVE A PASSENGER. I
            HAVE NOTICED THAT THIS IS A RECURRING PROBLEM WITH THE
            2010 MODEL AIRBAG SENSORS GOING BAD. I HAVE SEEN MANY
            BLOGS THAT PEOPLE ARE HAVING THE SAME ISSUE WITH THEIR
            AIRBAG SENSOR. I HAVE EVEN READ THAT THIS FIX COSTS
            OVER $800 TO THE CONSUMER. SINCE THIS IS A SAFETY ISSUE
            AND THIS WILL RESULT IN A FAILURE OF THE AIRBAGS IN THE
            EVENT OF A CRASH AND MOST LIKELY DEATHS, I FEEL THAT GM
            SHOULD BE RESPONSIBLE FOR PUTTING A SUBSTANDARD PART
            INTO THEIR SAFETY EQUIPMENT AND FIX THE PROBLEM.


            WHEN YOU PUT INTO PERSPECTIVE HOW LITTLE USE THE
            PASSENGER SEAT GETS, BECAUSE I ONLY HAVE A PASSENGER
            IN THE CAR FOR MAYBE 5-10% OF THE TIME. SO THAT MEANS
            THAT I HAVE ONLY HAD SOMEONE IN THAT SEAT FOR ONLY
            2500-5000 MILES. THAT AIRBAG SENSOR HAS HAD VERY LITTLE
            USE AND IT WENT BAD ALREADY. I FEAR THAT NONE OF THE
            AIRBAGS WILL DEPLOY IN THE EVENT OF A CRASH, OR EVEN
            WORSE DEPLOY WHILE DRIVING AND THEN CAUSING AN
            ACCIDENT. *TR


         o NHTSA ID. NO. 10614729 (April 26, 2014): THE AIRBAG LIGHT
            CAME ON IN MY CAMARO INDICATING THAT THERE WAS
            SOMETHING WRONG WITH THE PASSENGER SIDE AIRBAG. I
            TOOK IT TO THE JIM ELLIS CHEVROLET DEALERSHIP ON
            PEACHTREE INDUSTRIAL BLVD IN ATLANTA, GA AND THEY
            INFORMED ME THAT THE SEAT SENSOR THAT DETERMINES IF

                                     16
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 17 of 69 PageID# 17




            THE   PASSENGER     SIDE      AIRBAG   IS    ON   OR   NOT   HAD
            DETERIORATED AND NEEDED TO BE REPLACED. THE RISK I RAN
            WAS THE AIRBAG NOT DEPLOYING IN THE EVENT OF AN
            ACCIDENT OR THE AIRBAG DEPLOYING AT A TIME THAT I
            DIDN'T WANT IT TO. MY WARRANTY HAD JUST EXPIRED THE
            YEAR BEFORE WHICH MEANS I WOULD HAVE TO PAY THE FULL
            PRICE. THIS FIX COST ME OVER $800 AND I DO NOT APPRECIATE
            HAVING TO SPEND THIS KIND OF MONEY ON A STANDARD
            FEATURE    OF   A   VEHICLE     THAT    IS   NOT   SUPPOSE    TO
            MALFUNCTION, ESPECIALLY THIS EARLY IN THE VEHICLE'S
            LIFE. IT HAS OCCURRED TO ME THAT THIS HAS BEEN A
            RECURRING PROBLEM AMONGST CAMAROS BETWEEN 2009 AND
            2012. I BELIEVE I SPEAK FOR MOST CONSUMERS WHEN I SAY
            THAT WE HOLD GENERAL MOTORS AT A HIGHER STANDARD
            THAN THIS AND THAT WE SHOULD NOT HAVE TO DEAL WITH
            THESE KINDS OF PROBLEMS IN OUR VEHICLES ESPECIALLY
            WITHIN THE FIRST 65,000 MILES OF IT'S LIFE. I WOULD
            APPRECIATE IT IF GENERAL MOTORS REIMBURSED ME THIS $800
            SINCE I THIS IS A PROBLEM I SHOULD NOT HAVE HAD TO DEAL
            WITH THIS SOON IN THE VEHICLES LIFETIME. I LIKE DRIVING
            MY CAMARO AND I WOULD LIKE TO CONTINUE TO DRIVE IT
            SAFELY WITHOUT BEING HINDERED BY MAJOR REPAIR COSTS.
            THANK YOU FOR YOUR CONSIDERATION. *TR


         o NHTSA ID. NO. 10615757 (July 10, 2012): I HAVE A DISPLAY ON
            DASHBOARD THAT SAID SERVICE AIR BAG, I WENT TO THE
            DEALER AND THEY TOLD ME I HAD TO PAY 900 DOLLAR FOR AN

                                     17
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 18 of 69 PageID# 18




            AIRBAG SENSOR ON THE PASSENGER SIDE. I'M THE ONLY
            DRIVER FOR THE CAR AND IS RARE WHEN I HAVE A PASSENGER.
            I HEARD OTHER PEOPLE HAVING THE SAME ISSUES. *TR


         o NHTSA ID. NO. 10627568 (August 2, 2014): I OWN A 2010 CAMARO
            WITH 65,000 MILES. THE PASSENGER AIR BAG SYSTEM STARTED
            SHUTTING OFF AND ON RANDOMLY WITH A PASSENGER IN THE
            SEAT APPROX. 2 WEEKS AGO WHILE ON A WEEKEND TRIP. I
            HAVE TAKEN THE CAR TO MY DEALER AND CONTACTED GM
            COMPLAINT     CENTER     ON   THIS    SAFETY     ISSUE.   IT   WAS
            DIAGNOSED AS THE PASSENGER SEAT SENSOR PAD AS THE
            CAUSE. THEY OFFERED TO REPLACE AND COVER LABOR BUT
            NOT THE COST OF PART $311. MY VEHICLE HAS 65000 MILES ON
            IT I PURCHASE IT NEW AND THE PASSENGER SEAT HAS NOT
            BEEN USED MUCH AT ALL. MY CONCERN IS THERE ARE OTHER
            COMPLAINTS ON THIS SAME ISSUE OBVIOUSLY THERE IS A
            PROBLEM WITH THE SEAT PAD SENSOR. THE PAD ITSELF
            COVERS THE ENTIRE SEAT BOTTOM MADE OF THIN PLASTIC
            WITH SENSORS BETWEEN THE PLASTIC. I HAVE A CONCERN
            ABOUT THE RELIABILITY OF THE AIR BAG SYSTEM EVEN AFTER
            THE PAD IS REPLACED. VEHICLES ARE ENGINEERED TO BE SAFE
            USING SEAT BELTS AND AIR BAGS TOGETHER BUT THEY MUST
            FUNCTION TO DO SO. I HOPE GM STEPS UP AND LOOKS INTO THIS
            SAFETY     ISSUE   BEFORE     THERE    IS    A   FAILURE       THAT
            CONTRIBUTES TO AN INJURY OR DEATH. I WILL HAVE IT
            REPAIRED     BUT    MY    CONFIDENCE        IS   LOW      ON    THE
            DEPENDABILITY OF THE AIR BAG SYSTEM IN MY CAMARO! *TR

                                     18
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 19 of 69 PageID# 19




         o NHTSA ID. NO. 10641601 (August 29, 2014): AIRBAG WARNING
            FIRST STARTED APPEARING ON THE CAR. NOW IS OFF AND ON
            CONTINUOUSLY REPORTING. WHY IS A RELATIVELY COMMON
            FAULT ON SUCH AN IMPORTANT SAFETY COMPONENT NOT A
            RECALL? *TR


         o NHTSA ID. NO. 10652240 (September 8, 2014): FOR THE PASSED
            FEW MONTH I'VE NOTICE MY PASSENGER AIRBAG SENSOR
            HASN'T   BEEN    WORKING      RIGHT,   BUT   NEVER    THOUGHT
            ANYTHING MAJOR ABOUT IT. I DON'T HAVE A LOT OF PEOPLE IN
            MY PASSENGER SEAT SO IT WASN'T A PROBLEM AT FIRST. NOW
            IT'S BECOME ANNOYING AND MAKE ME FEEL BAD ABOUT MY
            CAR. I JUST TOOK TO THE DEALERSHIP AND THEY TOLD ME
            WHAT I ALREADY KNEW THAT THE MODULE HAS A DEFECT. *TR


         o NHTSA ID. NO. 10659499 (September 1, 2014): TL* THE CONTACT
            OWNS A 2010 CHEVROLET CAMARO. THE CONTACT STATED
            THAT WHEN AN OCCUPANT WAS SEATED IN THE FRONT
            PASSENGER SEAT, THE SERVICE AIR BAG WARNING LIGHT
            ILLUMINATED. THE VEHICLE WAS TAKEN TO A DEALER WHO
            DIAGNOSED THAT THE SEAT SENSOR NEEDED TO BE REPLACED.
            THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
            NOT NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE
            MILEAGE WAS 54,000.


         o NHTSA ID. NO. 10717134 (October 1, 2014): TL* THE CONTACT


                                     19
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 20 of 69 PageID# 20




            OWNS A 2010 CHEVROLET CAMARO. THE CONTACT STATED
            THAT THE PASSENGER SIDE AIR BAG FAILED TO ILLUMINATE
            WHEN THE SEAT WAS OCCUPIED. THE VEHICLE WAS TAKEN TO
            THE DEALER WHERE IT WAS DIAGNOSED THAT THE SEAT
            OCCUPANT MAT SENSOR FAILED. THE MANUFACTURER WAS
            MADE AWARE OF THE FAILURE. THE VEHICLE WAS NOT
            REPAIRED. THE FAILURE MILEAGE WAS 28,000. UPDATED
            8/10/15*CN


            THE CONSUMER STATED THE MANUFACTURER OFFERED TO
            ASSIST WITH LESS THAN HALF OF THE COST FOR REPAIRS. THE
            CONSUMER       DECLINED       THE    OFFER     STATING      THE
            MANUFACTURER SHOULD PAY IN FULL. THE MANUFACTURER
            REFUSED TO PAY IN FULL DUE TO THE VEHICLE BEING OUT OF
            WARRANTY. UPDATED 10/1/2015*JS


         o NHTSA ID. NO. 10663259 (December 7, 2014): SERVICE AIR BAG
            WARNING LIGHT COMES ON AND GOES OFF WHILE DRIVING.
            CALLED SERVICE DEPARTMENT THEY SAID MAKE SURE
            NOTHING IS UNDER SEATS THAT COULD OBSTRUCT THE SEAT
            SENSORS. CHECKED NOTHING THERE. LIGHT STILL ON. SERVICE
            DEPARTMENT SAID IT WOULD MAKE AIR BAGS INOPERABLE,
            WOULDN'T DEPLOY AIR BAGS. IN CASE OF ACCIDENT. IS IT
            NORMAL TO SERVICE AIR BAGS AT A CERTAIN MILEAGE POINT.
            I AM FINDING ONLINE MANY OF THE CAMARO'S SEEM TO BE
            HAVING THE SAME PROBLEMS I AM. I DON'T WANT TO BE
            DRIVING WHEN THEY DECIDE TO GO OFF . *TR

                                     20
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 21 of 69 PageID# 21




         o NHTSA ID. NO. 10668883 (December 12, 2014): MY SERVICE AIR
            BAG LIGHT CAME ON SO I TOOK IT TO THE DEALERSHIP TO GET
            IT LOOKED AT. THEY TOLD ME IT IS JUST A SENSOR AND YOU
            NEED TO PAY $900 FOR US TO FIX IT. I DON'T HAVE $900. ABOUT
            A MONTH LATER I NOTICE MY DASH ON THE PASSENGER SIDE
            STARTING TO CRACK A BIT AND THEN A FEW WEEKS LATER A
            SEE MY DASH IS NOW STARTING TO BULGE AND IT HAS A
            OUTLINE WHERE MY AIR BAG IS. I AM TERRIFIED THAT IT IS
            GOING TO DEPLOY WHILE I'M DRIVING AND MY WIFE OR A
            CHILD IS IN THE SEAT WHEN IT BLOWS. I HAVE READ
            NUMEROUS BLOGS CONCERNING THE EXACT SAME ISSUE WITH
            THE AIR BAGS AND I CAN'T FIGURE OUT WHY THIS IS NOT
            ALREADY A RECALL ISSUE. *TR


         o NHTSA ID. NO. 10693870 (February 2, 2015): DRIVING DOWN THE
            HIGHWAY AND THE AIRBAG SENSOR CAME ON. IT GOES ON/OFF
            AT WILL. IT APPEARS AFTER READING OTHER POST, THAT THIS
            IS A FAULTY SENSOR IN THE SEAT AND THE DEALERS KNOW
            ABOUT IT. WHY HASN'T THERE BEEN A RECALL? I AM NOT SURE
            IF AIRBAG WILL DEPLOY ACCIDENTALLY OR IF IT WON'T
            DEPLOY DURING AN ACCIDENT. EITHER WAY, IF SOMEONE IS
            SITTING IN THE PASSENGER'S SEAT, THEY ARE SURE THE GET
            INJURED. *TR


         o NHTSA ID. NO. 10700801 (February 25, 2015): 2/25/15 - (CAMARO
            2010 SS2, AUTO) UPON STARTUP THE "CHECK AIRBAG " ALARM


                                     21
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 22 of 69 PageID# 22




            SOUNDED AND DISPLAYED FOR ABOUT 5-8 SECONDS, AND THEN
            NORMALIZED. I DROVE ABOUT TOWN 15-20 MILES WITH NO
            FURTHER INCIDENT. 3/3/15 - WHILE DRIVING UNTO CITY STREET,
            THE "CHECK AIRBAG" ALARM SOUNDED AND FLASHED A
            MOMENTARY NOTICE TO HAVE AIRBAG SERVICED. I DROVE
            ABOUT 350 MILES, STOPPING AND STARTING AT VARIOUS TIMES
            WITHOUT FURTHER INCIDENCE. 3/14/15 - WHILE DRIVING ON
            CITY STREET (ABOUT 2 MILES FROM HOME), THE SAME
            OCCURRENCE AS ABOVE WAS NOTED. I KEEP MY CAMARO
            SPOTLESS AND MOSTLY IN THE GARAGE. I'VE DISMISSED THESE
            INCIDENTS, BUT AFTER READING OTHER REPORTS OF SIMILAR
            RESPONSES, I FEEL COMPELLED TO MAKE OFFICIAL NOTE
            THEREOF. *TR


         o NHTSA ID. NO. 10701448 (January 14, 2015): AIR BAG SENSOR
            BEGAN GOING OFF ON MY 2010 CAMARO ABOUT 2 MONTHS AGO.
            I TOOK CAR TO DEALERSHIP AND THEY SAID IT WOULD COST
            ALMOST $1000 TO REPLACE THE SENSOR. THEY COULD NOT TELL
            ME WHICH AIRBAG SENSOR WAS DEFECTIVE. THEY ALSO COULD NOT
            TELL ME IF THE AIR BAG WOULD DEPLOY IF VEHICLE IS HIT.




         o THEY DID LOOK FOR AIR BAG RECALLS AND FOUND NONE;
            HOWEVER, THE FACT THAT THEY COULD NOT DETERMINE IF
            THEY AIR BAGS WOULD DEPLOY IS A SERIOUS SAFETY ISSUE
            THAT I AM ASKING YOU TO LOOK INTO. A CAR THIS NEW
            SHOULD NOT BE HAVING ANY SAFETY ISSUES. ALL SERVICE ON

                                     22
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 23 of 69 PageID# 23




            THE VEHICLE HAS BEEN PERFORMED AT THE GM DEALERSHIP
            WHERE IT WAS PURCHASED. *TR


         o NHTSA ID. NO. 10722770 (April 1, 2015): TL* THE CONTACT OWNS
            A 2010 CHEVROLET CAMARO. THE CONTACT STATED THAT THE
            PASSENGER SIDE AIR BAG FAILED TO ILLUMINATE WHEN THE
            SEAT WAS OCCUPIED. THE VEHICLE WAS TAKEN TO THE
            DEALER WHERE IT WAS DIAGNOSED THAT THE SEAT
            OCCUPANT MAT SENSOR FAILED. THE MANUFACTURER WAS
            MADE AWARE OF THE FAILURE. THE VEHICLE WAS NOT
            REPAIRED. THE FAILURE MILEAGE WAS 28,000. UPDATED
            8/10/15*CN

            THE CONSUMER STATED THE MANUFACTURER OFFERED TO ASSIST WITH LESS THAN
            HALF OF THE COST FOR REPAIRS. THE CONSUMER DECLINED THE OFFER STATING THE
            MANUFACTURER SHOULD PAY IN FULL. THE MANUFACTURER REFUSED TO PAY IN FULL
            DUE TO THE VEHICLE BEING OUT OF WARRANTY. UPDATED 10/1/2015*JS




         o NHTSA ID. NO. 10733806 (July 10, 2015): AFTER DRIVING HOME
            FROM WORK, I PARKED MY CAR IN MY DRIVEWAY. I WENT
            INSIDE MY HOUSE TO GRAB SOMETHING. AFTER 3 MINUTES, I
            WENT BACK TO MY CAR TO START IT. ALL OF A SUDDEN THE
            SERVICE AIRBAG MESSAGE APPEARED. THIS HAS NEVER
            HAPPENED BEFORE. I RESEARCHED ONLINE AND I SAW
            NUMEROUS COMPLAINTS ABOUT THE 2010 CAMARO AND HOW
            THE AIRBAG SENSORS ARE FAULTY. I TOOK MY CAR TO THE
            CHEVY DEALERSHIP IN BRIDGEWATER NJ. THEY DETERMINED
            THAT THE SDM NEEDS TO BE REPLACED ON THE CAR. THEY ARE


                                         23
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 24 of 69 PageID# 24




            GOING TO CHARGE 950 DOLLARS FOR THE REPAIR. THEY
            STATED THAT MY AIRBAGS DO NOT WORK. THEY ALSO STATED
            THAT THEY WERE UNSURE IF THE AIRBAGS COULD DEPLOY ON
            THEIR OWN. THIS IS CLEARLY A KNOWN ISSUE BY GM, BUT YET
            NO RECALL. WHY IS THERE NO RECALL ON THIS? HOW IS GM
            ALLOWED TO MAKE MONEY OFF THIS, FROM 800-1000 PER CAR.
            THIS IS CLEARLY DANGEROUS. I HAVE TO DRIVE WITH NO
            AIRBAGS UNTIL I CAN AFFORD THE FIX. PLEASE INVESTIGATE.
            CLEARLY THIS IS AN ISSUE FOR THE 2010 CAMARO.


         o NHTSA ID. NO. 10762930 (August 27, 2015): TL* THE CONTACT
            OWNS A 2010 CHEVROLET CAMARO. WHEN THE VEHICLE WAS
            STARTED, THE AIR BAG WARNING INDICATOR ILLUMINATED.
            THE FAILURE RECURRED EACH TIME THE VEHICLE WAS
            STARTED. THE CONTACT ALSO STATED THAT WHEN THE
            PASSENGER SEAT WAS OCCUPIED, THE SERVICE AIR BAG
            WARNING INDICATOR ILLUMINATED. THE FAILURE RECURRED
            EACH TIME A PASSENGER WAS SEATED IN THE PASSENGER
            SEAT. THE VEHICLE WAS TAKEN TO THE DEALER WHERE IT WAS
            DIAGNOSED THAT THE SENSOR IN THE PASSENGER SEAT
            NEEDED TO BE REPLACED. THE VEHICLE WAS NOT REPAIRED;
            HOWEVER, THE DEALER DEACTIVATED THE AIR BAG ON THE
            PASSENGER SIDE. THE MANUFACTURER WAS MADE AWARE OF
            THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS
            21,000.


         o NHTSA ID. NO. 10766825 (September 15, 2015): MY AIRBAG

                                     24
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 25 of 69 PageID# 25




            SERVICE LIGHT KEEPS COMING ON. WHEN SOMEONE SITS IN
            THE PASSENGER SEAT, MY AIRBAG LIGHT KEEPS GOING FROM
            ON TO OFF WHILE SOMEONE IS SITTING IN THE SEAT. SAFETY
            ISSUE IS THAT IF I GET INTO AN ACCIDENT, MORE THAN LIKELY
            THE AIRBAG WILL NOT DEPLOY AS EXPECTED. FAULTY SENSOR
            OR BAD WIRING I DONT KNOW BUT I SEE THIS ISSUE IN ALOT OF
            CAMARO FORUMS AND ONLINE IN GENERAL.


         o NHTSA ID. NO. 10794733 (July 6, 2015):TL* THE CONTACT OWNS A
            2010 CHEVROLET CAMARO. THE CONTACT STATED THAT WHILE
            PARKED, THE AIR BAG WARNING LIGHT ILLUMINATED. THE
            CONTACT STATED THAT THE FAILURE OCCURRED WHEN
            DRIVING OR PARKED ALONG WITH A CHIME. THE VEHICLE WAS
            TAKEN TO A DEALER WHERE IT WAS DIAGNOSED THAT THE AIR
            BAG SENSOR AND MODULE NEEDED TO BE REPLACED. THE
            VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOT
            MADE AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS
            42,600.


         o NHTSA ID. NO. 10809051 (October 1, 2015): WHILE DRIVING AT
            HIGHWAY SPEED "SERVICE AIRBAGS" LIGHT CAME ON FOR NO
            APPARENT REASON. THIS CAR HAS NEVER BEEN IN AN
            ACCIDENT AND DID NOT COME IN CONTACT WITH ANYTHING.
            LIGHT IS STILL ON AND REPAIR "ESTIMATE" IS BETWEEN $750.00
            AND $1500.00. CAR HAD APPROXIMATELY 32000 MILES ON THE
            ODOMETER WHEN THIS OCCURRED BUT BECAUSE THE CAR IS 4
            YEARS OLD CHEVROLET WILL NOT WARRANTY THIS SAFETY

                                     25
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 26 of 69 PageID# 26




            PROBLEM.


         o NHTSA ID. NO. 10849741 (March 14, 2016): AIR BAG LIGHT IS ON
            AND WHEN TAKEN FOR SERVICE AT DON MEALEY CHEVROLET
            IN CLERMONT, FL THEY CHARGED $115 FOR DIAGNOSTIC AND
            ASKED $816 FOR REPLACEMENT PART AS THE AIRBAG MIGHT
            NOT DEPLOY IN THE EVENT OF AN ACCIDENT.


         o NHTSA ID. NO. 10854654 (April 8, 2016): I JUST NOTICE 2 DAYS
            AGO THAT MY SERVICE REPAIR AIRBAG LIGHT IS ON. THE CAR
            HAS 37291 MILES. I HAVE SEEN THAT THIS IS AN ISSUE WITH
            OTHER CAMAROS ON THE INTERNET. ALSO THE CONSUMER IS
            PAYING FOR THESE REPAIR. WHAT IS GOING ON AND WHY
            SHOULD "WE" PAY FOR THIS?


         o NHTSA ID. NO. 10873011 (June 4, 2016): TL* THE CONTACT OWNS
            A 2010 CHEVROLET CAMARO. WHILE DRIVING VARIOUS SPEEDS,
            THE    AIR     BAG   WARNING         INDICATOR     ILLUMINATED
            INTERMITTENTLY. THE VEHICLE WAS TAKEN TO A DEALER
            WHERE     IT   WAS   NOT        DIAGNOSED   OR   REPAIRED.   THE
            MANUFACTURER WAS NOT MADE AWARE OF THE ISSUE. THE
            FAILURE MILEAGE WAS APPROXIMATELY 84,000. UPDATED
            08/30/16*LJ


         o NHTSA ID. NO. 10882013 (June 28, 2016): CHECK AIRBAG LIGHT IS
            ON. CHEVROLET DEALER SERVICE DEPARTMENT INSPECTED
            AND FOUND CODES B0081-00 & B0074-00, NOTING THAT THE


                                       26
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 27 of 69 PageID# 27




            PASSENGER PRESENCE PAD SHORTED OUT AND THAT PAD
            CONTROLS THE PASSENGER SIDE AIR BAG. THEY RECOMMEND
            TO REMOVE AND REPLACE PASSENGER PRESENCE PAD (PART
            #20972507). WE HAVE EXTENDED WARRANTY BUT THEY ARE
            STATING ANYTHING SAFETY SYSTEM RELATED IS NOT
            COVERED AND SHOULD BE UNDER A MANUFACTURER RECALL.


         o NHTSA ID. NO. 10936152 (September 3, 2016): AROUND 60,000
            MILES THE "CHECK AIR BAG" LIGHT CAME ON. THE PASSENGER
            SEAT AIR BAG COMES ON AND GOES OFF DURING TRAVEL. IF I
            WAS TO HAVE AN ACCIDENT WHILE THE BAG HAPPENS TO
            HAVE TURNED ITSELF OFF, I'M AFRAID A MUCH GREATER
            INJURY   WILL    OCCUR.    DEALER        SAYS   ITS   NOT   UNDER
            WARRANTY AND WILL COST AROUND $1,000 TO REPLACE THE
            COMPUTER BOARD IN PASSENGER SEAT. I BELIEVE THIS
            AFFECTS OTHER CHEVROLET MODELS AS WELL. CHEVROLET
            SHOULD    RECALL     THE       CIRCUIT   BOARD    BEFORE    THEIR
            CUSTOMERS ARE INJURED OR KILLED.


         o NHTSA ID. NO. 10958398 (July 1, 2016): THE "SERVICE AIRBAG"
            WARNING INDICATOR TURNS ON AND OFF RANDOMLY.
            SOMETIMES IT STAYS ON FOR DAYS/ WEEKS, SOMETIMES IT
            TURNS OF FOR A FEW MINUTES. MY VEHICLE ONLY HAS ABOUT
            64K MILES ON IT, AND IT STARTED HAPPENING AT ABOUT 50K. I
            HAVE YET HAD IT REPAIRED AS I CAN NOT AFFORD TO PAY
            ALMOST $1500 TO $1900 TO REPAIR THIS.



                                      27
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 28 of 69 PageID# 28



            I AM AWARE OF A CLASS ACTION AGAINST GM FOR THIS ISSUE, AND I HOPE THE
            PLAINTIFFS WIN AND THE SETTLEMENT CAUSES GM TO HAVE TO RECALL ALL OF THE
            VEHICLES AFFECTED BY THIS TO REPAIR THE ISSUE AT NO COST TO THE OWNERS,
            REGARDLESS OF YEARS AND MILAGE OWNED, WHETHER OR NOT THEY WERE THE
            ORIGINAL OWNERNER OR NOT.




         o NHTSA ID. NO. 10967725 (March 1, 2017): AIR BAGS WARNING ON
            DASH IS INDICATING A ISSUE WITH THE AIR BAG. CHEVROLET
            WANTS OVER A 1000 DOLLARS TO FIX. THIS IS A SAFETY ISSUE
            AND NEEDS GM TO STEP UP AND REPAIR. POTENTIAL INGURY
            DUE TO NO AIR BAG INFLATION AT CRASH


         o NHTSA ID. NO. 11000257 (June 17, 2017): I HAD A AIR BAG
            SERVICE, LIGHT COME ON FOR THE PASSENGER SIDE SEAT,
            AFTER I PICKED MY SON UP, HE SAT DOWN PUT ON HIS SEAT
            BELT, THEN I GOT THE SERVICE AIR BAG ON MY DASH, AND THE
            LIGHT OVER THE REAR VIEW MIRROR WENT FROM ON TO OFF,
            AND STAYED OFF. I CALLED ONSTAR TO DO A DIAGNOSTIC
            TEST, AND THEY SAID YES THEIR SHOWING A TSB CODE OF
            BOO81, AND AFTER DOING SOME ONLINE RESEARCH, I FINED
            THAT THIS AN ON GOING ISSUE. I HAVE CONTACTED GM
            CUSTOMER SERVICE, THEY TOLD ME TO CONTACT MY CHEVY
            DEALER, TO HAVE A DIAGNOSTIC TEST DONE, THEN CONTACT
            GM AGAIN, TO SEE IF THEIR GOING TO COVER THIS, BUT GM
            CUSTOMER        SERVICE     REP    SAID     MY    CAR     ISN'T   UNDER
            WARRANTY, I LET THEM NO IT'S NOT A MATTER OF WARRANTY,
            IT'S A MATTER OF SAFETY AND SHOULDN'T MATTER IF IT'S A
            WARRANTY ISSUE, SOMETHING IS DEFECTIVE, AND GM SHOULD



                                         28
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 29 of 69 PageID# 29




            FIX THIS AS A DEFECTIVE PART OR PARTS RELATED TO THE
            AIRBAG SYSTEM, I PLAN ON BRING IT TO THE DEALER
            WEDNESDAY 21 JUNE FOR THE DIAGNOSTIC TEST. WHICH WILL
            COST ABOUT $150.00 DOLLARS, JUST TO FINED WHAT PART OF
            THE AIRBAG SYS IS DEFECTIVE, GM SHOULD FIX THIS, FOR IT IS
            A MATTER OF SAFETY NOT WARRANTY RELATED ISSUE.


         o NHTSA ID. NO. 11015045 (June 16, 2017): THE AIR BAG LIGHT AND
            ALARM CAME ON AND OFF IN THE PASSENGER SEAT WHEN
            SOME ONE IS SITTING IN IT, AND THE SERVICE AIR BAG LIGHT IS
            ON ALL THE TIME, SO APPARENTLY THE PASSENGER AIR BAG IS
            NOT ON OR WILL NOT DEPLOY IN CASE OF AN ACCIDENT, SO
            APPARENTLY THE SENSOR IN THE SEAT IS NOT WORKING AND
            IN DOING SOME RESEARCH ON THIS PROBLEM I HAVE FOUND
            THIS TO BE A MAJOR COMPLAINT FOR THIS MODEL CAMARO
            AND I HEAR IT IS VERY EXPENSIVE TO FIX IF ITS FIXABLE AT
            ALL


         o NHTSA ID. NO. 11018933 (January 4, 2016): SERVICE AIRBAG
            LIGHT IS ON. IT HAS BEEN ON SINCE CAR HAD ABOUT 38K MILES
            ON IT. IT IS ON AT ALL TIMES. WAS INTERMITTINGLY AT FIRST
            WHEN SOMEONE SAT IN PASSENGER SEAT. I KNOW THERE IS A
            CLASS ACTION SUIT AND I WOULD LIKE TO BE A PART OF IT.


         o NHTSA ID. NO. 11018959(August 22, 2017): MY VEHICLE HAS 40,970
            MILES ON IT AND THE PASSENGER SIDE AIR BAG SENSOR
            FAILED AND IT NEEDED TO BE REPLACED. I WOULD BE ABLE TO


                                     29
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 30 of 69 PageID# 30




            UNDERSTAND THE DRIVER SIDE AIR BAY SENSOR FAILING WITH
            40,000 MILES ON IT, BUT NOT THE PASSENGER SIDE AIR BAG
            SENSOR WHICH HAS LESS MILES ON IT. MY MECHANIC TOLD ME
            THAT THIS HAS BEEN A PROBLEM THAT CHEVY IS AWARE OF
            AND THAT THEY HAVE NOT MADE ANY CHANGES TO THE
            REPLACEMENT AIR BAG SENSORS TO CORRECT THIS DEFECT.
            THE SENSOR COSTS OVER $400.00 TO REPLACE.


         o NHTSA ID. NO. 11019926 (February 1, 2011): PASSENGER SIDE
            SERVICE AIR BAG LIGHT TURNS ON ANYTIME I PLACE
            SOMETHING ON THE PASSENGER SEAT OR WHEN SOMEONE SITS
            DOWN. THIS IS A MANUFACTURERS DEFECT IN THE AIRBAG OR
            AIRBAG SENSOR AND HAS BEEN A PROBLEM SINCE I FIRST
            PURCHASED THE VEHICLE. I AM CONCERNED THAT IF I HAVE
            AN ACCIDENT THE AIRBAGS WILL NOT DEPLOY PROPERLY.


         o NHTSA ID. NO. 11051727 (October 5, 2017): TL* THE CONTACT
            OWNS A 2010 CHEVROLET CAMARO. WHEN THE VEHICLE WAS
            STARTED, THE AIR BAG WARNING INDICATOR ILLUMINATED
            AND REMAINED LIT. THE FAILURE RECURRED SEVERAL TIMES.
            THE DEALER WAS NOT CONTACTED. THE MANUFACTURER WAS
            NOT MADE AWARE OF THE FAILURE. THE FAILURE MILEAGE
            WAS APPROXIMATELY 96,000.


         o NHTSA ID. NO. 11080088 (September 9, 2017): PASSENGER AIRBAG
            WARNING LIGHT ILLUMINATES ANY TIME SOMEONE SITS IN
            PASSENGER SEAT OF CAR.


                                     30
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 31 of 69 PageID# 31




         o NHTSA ID. NO. 11140368 (October 13, 2018): THE WARNING LIGHT
            AND MESSAGE TO "SERVICE AIRBAG" ILLUMINATES WHEN
            STARTING VEHICLE. THE LIGHT REMAINS ON WHETHER
            SOMEONE IS SEATED IN THE PASSENGER SIDE OR NOT.
            REPLACING THE BATTERY DID NOT SOLVE THE PROBLEM. I'M
            NOT SURE IF THE SYSTEM IS OPERATING CORRECTLY OR NOT.


         o NHTSA ID. NO. 11149849 (September 30, 2017): AIR BAG WARNING
            LIGHT REMAINS LIT. FIRST SYMPTOMS WERE WHEN AN
            OCCUPANT IN THE PASSENGER SEAT SAT DOWN, AIR BAG
            WARNING LIGHT CAME ON. NOW IT JUST REMAINS LIT EVEN
            WITHOUT OCCUPANT.


         o NHTSA ID. NO. 11173417 (January 27, 2019): SERVICE AIRBAG
            LIGHT ON RECENTLY PURCHASED VEHICLE. SEE CLASS ACTION
            SUIT FILED ON THIS AND MANY COMPLAINTS, BUT NO
            INVESTIGATIONS OR REACALLS. WHAT ARE MY OPTIONS?


         o NHTSA ID. NO. 11195920 (April 8, 2019): TL* THE CONTACT OWNS
            A 2010 CHEVROLET CAMARO. WHILE DRIVING, THE AIR BAG
            WARNING INDICATOR ILLUMINATED. THE CONTACT WAS
            CONCERNED THAT THE AIR BAG MIGHT DEPLOY. THE CONTACT
            TOOK THE VEHICLE TO ALL AMERICAN CHEVROLET OF
            KILLEEN (LOCATED AT 1802 E CENTRAL TEXAS EXPY, KILLEEN,
            TX 76541, (254) 213-5397) WHERE IT WAS DIAGNOSED THAT THE
            FRONT PASSENGER AIR BAG SENSOR NEEDED TO BE REPLACED.


                                     31
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 32 of 69 PageID# 32




            THE VEHICLE WAS NOT REPAIRED DUE TO THE REPAIR FEES.
            THE MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE
            APPROXIMATE FAILURE MILEAGE WAS 80,129.


         o NHTSA ID. NO. 11232252 (July 5, 2019): SERVICE AIR BAG
            WARNING. COMES ON ONLY WHEN PASSENGER IN SEAT.
            PASSENGER PAD SENSOR FAULTY.


         o NHTSA ID. NO. 11280704 (November 15, 2019): AIR BAG SENSOR
            UNDER PASSENGER WIRING DEFECTIVE GIVING SERVICE AIR
            BAG CODE THIS SHOULD BE RECALLED DUE TO SAFETY ISSUES


         o NHTSA ID. NO. 11291551 (June 1, 2019): THE PASSENGER SEAT
            AIRBAG SENSOR HAS MALFUNCTIONED AND NEEDS REPLACED
            AT A COST OF $1500.00. GM KNOWS ABOUT THE DEFECT AND
            THAT THE PASSENGER AIRBAG WILL NOT DEPLOY. THERE IS
            CURRENTLY A CLASS ACTION SUIT AGAINST THE COMPANY.


         o NHTSA ID. NO. 11340065 (April 15, 2018): PASSENGER AIRBAG
            ILLUMINATED WHEN A SOMEONE SAT IN THE PASSENGER SEAT
            AND NOW STAYS ILLUMINATED WHETHER SITTING IN THE SEAT
            OR NOT. LOOKED INTO THE PROBLEM AND REALIZED GM HAS
            BEEN MADE AWARE OF THE DEFECT THAT IS CAUSING MANY
            OF CONSUMERS THE SAME PROBLEM. I HAVE DECIDED TO NOT
            GET IT FIXED DUE TO THE COST OF REPAIRING AND THE FACT
            THAT GM SHOULD BE THE ONES FIXING THEIR SAFTEY
            DEFECTS.


                                     32
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 33 of 69 PageID# 33




         o NHTSA ID. NO. 11362478 (October 2, 2020): A SERVICE AIRBAG
            NOTIFICATION HAS BEEN TURNING ON SPORADICALLY WHILE
            DRIVING MY 2010 CAMARO (REGARDLESS OF SPEED AND/OR IF
            A PASSENGER IS IN THE CAR). WHEN I TOLD MY LOCAL
            DEALERSHIPS SERVICE DEPARTMENT WHILE I WAS THERE
            GETTING AN OIL CHANGE, THE EMPLOYEE TOLD ME IT WOULD
            COST $120 FOR THE VEHICLE DIAGNOSTIC AND THAT IF I GET
            INTO A CAR ACCIDENT MY AIRBAG WOULDNT DEPLOY. I
            THINK ITS UNFAIR AND IRRESPONSIBLE OF THEM TO CHARGE
            FOR THE DIAGNOSTIC, FROM WHAT IVE READ ONLINE, MANY
            OTHER INDIVIDUALS HAVE HAD THIS PROBLEM WITH THE 2010
            CAMARO AND GM KNOWS ABOUT THE DEFECT AND THAT THE
            PASSENGER AIRBAG WILL NOT DEPLOY. THE FACT THAT THIS IS
            STILL NOT A RECALL IS CRIMINALLY NEGLECTFUL AND I
            BELIEVE THERE IS CURRENTLY A CLASS ACTION SUIT AGAINST
            THE COMPANY.

                              2011 Chevrolet Camaro

         o NHTSA ID. NO. 10411291 (June 1, 2011): THE AIR BAG SENSOR IN
            THE PASSENGER SEAT DOES NOT WORK ALL THE TIME VERY
            ERRATIC!


         o NHTSA ID. NO. 10408504 (September 10, 2010): TL* THE CONTACT
            OWNS A 2011 CHEVROLET CAMARO. WHEN THE CONTACT
            STARTED THE IGNITION, THE FRONT PASSENGER AIR BAG OFF
            INDICATOR LIGHT ILLUMINATED WHEN THE PASSENGERS SEAT


                                     33
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 34 of 69 PageID# 34




            WAS OCCUPIED WITH AN ADULT WHO WEIGHED 116 POUNDS.
            THE FAILURE OCCURRED INTERMITTENTLY. THE VEHICLE WAS
            TAKEN TO AN AUTHORIZED DEALER FOR DIAGNOSTIC TESTING
            AND THEY WERE UNABLE TO DETECT A TROUBLE CODE. THE
            MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE
            FAILURE     MILEAGE      WAS     500.   UPDATED      07/20/11*LJ


            THE DEALER REPLACED THE PASSENGER SENSOR. UPDATED
            07/29/11


         o NHTSA ID. NO. 10440181 (November 15, 2011): "SERVICE AIR BAG"
            WARNING LIGHT IS ON IN INSTRUMENT PANEL. DEALER HAS
            MADE THREE ATTEMPTS TO REPAIR BY USING ZIP TIES ON
            SPECIFIC ELECTRICAL CONNECTIONS. PROBLEM HAS NOT BEEN
            RESOLVED. *TR


         o NHTSA ID. NO. 10510393 (March 6, 2013): TL* THE CONTACT OWNS
            A 2011 CHEVROLET CAMARO. THE CONTACT STATED THAT
            WHILE DRIVING APPROXIMATELY 50 MPH, THE DRIVER AND
            PASSENGER SIDE AIR BAGS DEPLOYED INADVERTENTLY. THE
            VEHICLE WAS TAKEN TO THE DEALER WHERE IT WAS
            DIAGNOSED THAT THE AIR BAG SENSORS NEEDED TO BE
            REPLACED. THE MANUFACTURER WAS MADE AWARE OF THE
            FAILURE. THE VEHICLE WAS REPAIRED. THE APPROXIMATE
            FAILURE AND CURRENT MILEAGE WAS 30,028. *TR


         o NHTSA ID. NO. 10566834 (February 15, 2014): I WAS LEAVING


                                     34
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 35 of 69 PageID# 35




            WORK ONE DAY WITH NO ONE IN THE PASSENGER SEAT... I GOT
            A ERROR SAYING SERVICE AIRBAG. I CALLED THE DEALER SHIP
            AND THEY SAID MY CAR WAS OUT OF WARRANTY AND THERE
            WAS NOTHING THEY CAN DO. THIS IS THE ONLY DEALERSHIP IN
            MY TOWN THE NEXT DEALER IS 250 MILES AWAY. WHEN A
            PASSENGER GETS IN THE CAR I GET THE ERROR EVERY 2
            MINUTES IT WORKS THEN IT DOESN'T IT WILL STATE THE
            AIRBAG IS ON AND SECONDS LATER IT SAYS IT'S OFF AND A
            PASSENGER IS BUCKLED UP IN THE MOVING CAR... I'M AFRAID
            IT WILL DEPLOY WITH MY YOUNG CHILDREN IN THE CAR...
            PLEASE DO A RECALL ON THE 2011 CAMARO I SEARCHED
            RECALLS AND THERE IS A RECALL FOR ALL 2010 AND 2012
            CAMARO AIRBAGS... WHY SKIP 2011 IF SOMETHING IS WRONG
            WITH THE PREVIOUS AND FOLLOWING YEAR THEN THERE IS
            SOMETHING WRONG WITH THE 2011 AS WELL..


         o NHTSA ID. NO. 10586938 (August 14, 2012): ON 4 DIFFERENT
            OCCASIONS, THE SERVICE AIRBAG INDICATOR HAS TURNED ON
            IN MY CAR. IT HAS BEEN IN THE SERVICE DEPARTMENT EACH
            TIME WITH WORK LISTED AS CONNECTIONS CLEANED, SENSOR
            CHECKED, WARNING RESET.....BUT NO REPLACEMENT PARTS
            AND NOTHING NOTED AS DEFECTIVE. I'VE BEEN TOLD PUTTING
            A LAP TOP ON THE PASSENGER SEAT COULD SET OFF THE
            SENSOR.....A BLUE-TOOTH CALL COULD SET OFF THE SENSOR,
            BUT NOT WHY? MOST RECENT TRIP (#5) TO HENDRICKS MOTORS
            WAS 04/24/2014. WE PICKED THE CAR UP, RAN ERRANDS (APPX.
            40 MILES) AND THE LIGHT IS ON AGAIN - THE SAME DAY! I HAVE

                                     35
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 36 of 69 PageID# 36




            BEEN TOLD THE AIR BAGS WILL STILL DEPLOY, THE AIR BAGS
            MIGHT DEPLOY, AND THE AIR BAGS WILL NOT DEPLOY, AS
            LONG AS THE SERVICE LIGHT IS ON. WHAT IS MY NEXT STEP? I
            AM TRYING TO DOCUMENT EVERYTHING IN CASE THERE IS AN
            ACCIDENT AND THE BAGS DON'T DEPLOY.


         o NHTSA ID. NO. 10598348 (May 15, 2014): THE AIRBAG NEED
            SERVICE ALERT CAME ON WHILE MY HUSBAND WAS DRIVING
            AND I ON THE PASSENGER SIDE. THE NEXT MORNING I CALLED
            IVORY CHEVROLET AND WAS TOLD THE EARLIEST I COULD BE
            SEEN WAS MONDAY @ 8:30AM ,BECAUSE THEY ONLY HAD ONE
            PERSON THAT COULD FIX THE PROBLEM. I ARRIVED @ 7:45AM.
            AT 9:00AM I WAS ASKED, WHAT'S MY ISSUE AND AT 11:00 I
            ASKED WHY IT WAS TAKING SO LONG FOR A DIAGNOSTIC AND
            WAS TOLD SOMEONE WILL CHECK. GUY APPROACH ME @ 12:00
            AND ADVICE ME THAT THEY RESET THE SENSOR AND TO KEEP
            MY PURSE OUT OF THE CAR SEAT. THREE DAYS LATER THE
            AIRBAG ALERT & TIRE ALERT CAME ON. ONSTAR SYSTEM DO
            NOT SHOW DATA FOR THE FRONT PASSENGER SIDE TIRE. I
            SPOKE WITH A SERVICEMAN @ IVORY AND WAS TOLD TO COME
            BACK IN. I REALLY DON'T UNDERSTAND WHY THERE ISN'T A
            RECALL ON THIS ISSUE AND REQUEST AN EXPLANATION. *JS


         o NHTSA ID. NO. 10606363 (March 1, 2012): MY AIR BAG LIGHT HAS
            BEEN ON FOR 2 YEARS NOW. I HAVE TOOK MY CAR TO THE
            DEALERSHIP 7 TIMES TO GET THIS PROBLEM FIXED. MY
            VEHICLE WAS UNDER WARRANTY WHEN I TOOK IT IN SO I

                                     36
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 37 of 69 PageID# 37




            DIDN'T HAVE TO PAY ANY MONEY FOR THE SERVICES. OUT OF
            ALL SEVEN TIMES THEY NEVER FIXED THE AIR BAG. NOW I
            BROUGHT IT IN AGAIN AND THEY ARE CHARGING ME $109 FOR
            SERVICES TO FIX MY AIRBAG. THE AIR BAG LIGHT HAS BEEN ON
            FOR 2 YEARS, MEANING IF I GET INTO A WRECK MY AIRBAG
            WON'T WORK. EVERY TIME MY CAR WAS RELEASED FROM THE
            SERVICE DEPARTMENT MY AIR BAG LIGHT IMMEDIATELY
            CAME BACK ON AFTER THE PASSENGER SEAT WAS ADJUSTED. I
            SUPPOSE ALL THEY DID WAS WIGGLE THE WIRE UNDER THE
            PASSENGER SEAT TO GET THE AIR BAG LIGHT TO GO OFF IN
            ORDER TO RETURN MY CAR TO ME KNOWING THAT IT WASN'T
            FIXED. NOW THEY ARE CHARGING ME MONEY TO GET THE AIR
            BAG FIXED WHEN IT'S NOT MY FAULT THE AIRBAG DOESN'T
            WORK. I BELIEVE THE MANUFACTURER SHOULD BE AT FAULT
            FOR THIS PROBLEM. IN ADDITION, WHILE MY CAR WAS IN THE
            DEALERSHIP SERVICES DEPARTMENT THEY PROVIDED ME
            WITH A RENTAL FROM ENTERPRISE. BUT THEY USED MY
            INSURANCE COMPANY INSTEAD OF PAYING $17 A DAY FOR
            ENTERPRISE'S INSURANCE COMPANY. I BELIEVE THIS IS WRONG
            BECAUSE IT IS THE MANUFACTURER'S FAULT THAT MY AIR BAG
            SYSTEM DOESN'T WORK PROPERLY AND THEY SHOULD PAY
            FOR ENTERPRISE'S INSURANCE ON THE RENTAL CAR I WAS
            PROVIDED WITH. THE TRUNK OF MY CAR ALSO IS BROKE AND
            THEY ARE CHARGING ME $182 IN ORDER TO GET IT FIXED BUT I
            HAVE FULL COVERAGE WARRANTY ON MY VEHICLE. *TR


         o NHTSA ID. NO. 10606805 (June 14, 2014): WHILE RIDING IN THE

                                     37
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 38 of 69 PageID# 38




            PASSENGER SEAT THE AIR BAG LIGHT SWITCH FROM ON TO OFF
            SETTING SEVERAL TIMES RIDING DOWN THE ROAD, IT WOULD
            STAY ON THE OFF POSITION FOR SOMETIMES AND THEN
            SWITCH TO ON SETTING, YOU WOULD HAVE TO TOUCH THE
            MENU BUTTON IN THE CAR TO GET THE ALARM FROM BEEPING.
            I CHECK AND FOUND THERE ARE A COUPLE OF SERVICE
            BULLETINS OUT ON THIS ISSUE. I CALLED THE DEALERSHIP
            WHERE THE CAR WAS PURCHASE AND THEY WANTED TO
            CHARGE ME A SERVICE FEE OF $110.00 BECAUSE THE CAR JUST
            HAS WENT OUT OF WARRANTY. I FEEL THIS IS A SAFETY ISSUE
            THAT SHOULD BE TAKEN CARE OF BY GM. IF I AM RIDING IN THE
            CAR WITH THE AIR BAG OFF THIS IS A SAFETY ISSUE, I DO NOT
            WANT TO LOOSE MY LIFE OVER SOMETHING THAT GM SHOULD
            REPAIR AND HAS KNOWN ABOUT SINCE 2009. THERE SHOULD BE
            A RECALL ON THIS DEFECT TO REPAIR THE AIR BAG, THIS IS A
            SAFETY ISSUE AND LIVES ARE AT RISK. *TR


         o NHTSA ID. NO. 10617727 (July 1, 2014): TL* THE CONTACT OWNS
            A 2011 CHEVROLET CAMARO. WHILE DRIVING APPROXIMATELY
            45 MPH, THE AIR BAG WARNING INDICATOR ILLUMINATED. THE
            DEALER STATED THAT THE PASSENGER SIDE AIR BAG SENSOR
            WAS DEFECTIVE. THE VEHICLE WAS NOT REPAIRED AND THE
            MANUFACTURER        WAS    NOT    NOTIFIED.    THE   VIN   WAS
            UNAVAILABLE. THE APPROXIMATE FAILURE MILEAGE WAS
            68,000.


         o NHTSA ID. NO. 10625989 (June 2, 2014): TL* THE CONTACT OWNS

                                      38
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 39 of 69 PageID# 39




            A 2011 CHEVROLET CAMARO. THE CONTACT STATED THAT THE
            AIR BAG WARNING INDICATOR ILLUMINATED IN THE VEHICLE.
            THE DEALER STATED THAT THE AIR BAG MODULATOR NEEDED
            TO BE REPLACED. THE VEHICLE WAS NOT REPAIRED. THE VIN
            WAS UNAVAILABLE. THE FAILURE MILEAGE WAS 81,000.


         o NHTSA ID. NO. 10631446 (September 30, 2013): THE AIRBAG LIGHT
            CAME ON INTERMITTENTLY, AND NOW, STAYS ON ALL THE
            TIME. I
            DON'T KNOW IF THE AIRBAGS WILL DEPLOY IN AN ACCIDENT. *TR




         o NHTSA ID. NO. 10631638 (April 1, 2014): I WOKE UP ONE DAY TO
            FIND THE AIR BAG LIGHT ON. I DIDN'T THINK ANYTHING OF IT
            UNTIL I WENT TO GET THE CAR INSPECTED. THE CAR WAS
            REJECTED DUE TO THE LIGHT BEING ON. THE DEALERSHIP, WHO
            HAS DONE ALL THE SERVICE SINCE THE CAR WAS PURCHASED,
            TOLD US IT WOULD BE $90 TO FIGURE OUT WHAT WAS CAUSING
            THE LIGHT TO BE ON. IT TURNS OUT IT IS THE PASSENGER SIDE
            AIR BAG SENSOR UNTIL THE SEAT, THE CAR HAS LESS THAN
            32,000 MILES ON IT. THE PASSENGER SEAT HAS NOT BEEN USED
            ENOUGH FOR IT TO BE WORN DOWN. THE COST TO CURE THIS IS
            $729! FROM MY UNDERSTANDING THIS CAR IS NOT THE ONLY
            ONE WITH THE ISSUE. MY DEALERSHIP SAID THEY HAVE HAD
            ANOTHER VEHICLE WHICH HAD THE SAME THING. I HAVE
            LOOKED ON THE INTERNET AND HAVE SEEN OTHER CAMARO
            OWNERS WHO HAVE HAD SIMILAR ISSUES. I HAVE FILED A
            COMPLIANT WITH GM AND I AM AWAITING THEIR FINDINGS.


                                          39
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 40 of 69 PageID# 40




            *TR


         o NHTSA ID. NO. 10638610 (April 26, 2012): I PURCHASED A BRAND
            NEW 2011 CHEVROLET CAMARO IN MARCH OF 2011 FROM A
            CHEVROLET DEALER IN GEORGIA. SINCE THAT PURCHASE, THE
            AIRBAG SERVICE INDICATOR LIGHT/ALERT SYSTEM HAS
            ACTIVATED THREE (3) TIMES. I TOOK THE VEHICLE TO THE
            SERVICE CENTER AT THE DEALERSHIP WHERE I PURCHASED
            THE CAR ON ALL THREE OCCASIONS FOR REPAIR (04/26/12,
            09/8/12 AND 10/5/13). AS OF TODAY'S DATE, THE AIRBAG SERVICE
            INDICATOR HAS NOW ACTIVATED AGAIN FOR A FOURTH (4)
            TIME. THE CAR HAS NOT BEEN IN AN ACCIDENT AT ANY TIME
            DURING MY OWNERSHIP. *TR


         o NHTSA ID. NO. 10640130 (September 2, 2013): TL* THE CONTACT
            OWNS A 2011 CHEVROLET CAMARO. THE CONTACT STATED
            THAT THE AIR BAG WARNING LIGHT ILLUMINATED. THE
            VEHICLE WAS TAKEN TO A DEALER, WHO DIAGNOSED THAT
            THE PASSENGER'S PRESENT DETECTION SENSOR NEEDED TO BE
            REPAIRED.     THE   VEHICLE     WAS    NOT    REPAIRED.     THE
            MANUFACTURER WAS NOT MADE AWARE OF THE FAILURE. THE
            VIN WAS UNAVAILABLE. THE APPROXIMATE FAILURE MILEAGE
            WAS 33,000.


         o NHTSA ID. NO. 10641220 (August 3, 2014): TL* THE CONTACT
            OWNS A 2011 CHEVROLET CAMARO. WHILE REVERSING OUT OF
            A DRIVEWAY, THE AIR BAG INDICATOR ILLUMINATED. THE


                                     40
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 41 of 69 PageID# 41




            FAILURE OCCURRED SEVERAL TIMES. THE DEALER STATED
            THAT THE FRONT PASSENGER SENSOR MAT NEEDED TO BE
            REPLACED.     THE    VEHICLE    WAS     NOT    REPAIRED.    THE
            MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
            APPROXIMATE FAILURE MILEAGE WAS 54,000.


         o NHTSA ID. NO. 10653520 (October 1, 2014): PASSENGER AIR BAG
            LIGHT AND ALARM SOUNDING. PASSENGER SEAT AIR BAG
            SENSOR WENT BAD. WHEN A PASSENGER SITS IN THE SEAT THE
            SENOR LIGHT AND ALARM GO OFF AND INDICATE THAT THE
            PASSENGER AIR BAG HAS BEEN TURNED OFF. THE SENOR AND
            ALARM CONTINUE TO GO OFF AND ON WHILE DRIVING,
            TURNING THE AIR BAG OFF AND ON THROUGHOUT THE TIME
            THE PASSENGER IS IN THE SEAT. *TR


         o NHTSA ID. NO. 10660051 (August 18, 2011): THE PASSENGER SIDE
            AIR BAG WORKS ABOUT 50% OF THE TIME WITH AN ADULT
            PASSENGER IN THE SEAT. MY WIFE IS NORMAL SIZED, ABOUT
            5'6" AND 160 LBS. THE PASSENGER AIR BAG LIGHT WILL ALSO
            INTERMITTENTLY SHOW ON AND THEN OFF WHILE DRIVING
            WITH A PASSENGER, EVEN WHEN THE PASSENGER IS MAKING
            NO MOVEMENTS. IT WAS BEEN REPLICATED AT THE DEALER,
            WITH MORE THAN ONE PASSENGER, INCLUDING AN EMPLOYEE
            OF THE DEALERSHIP. IT WAS ALSO REPLICATED WHILE
            CONNECTED TO AN ODBC2. AFTER FOUR TRIPS TO THE DEALER,
            THEY NOW DECLARE IT IS "OPERATING AS DESIGNED" AND
            THERE     WILL      BE   NO    MORE    ATTEMPTED       REPAIRS.

                                     41
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 42 of 69 PageID# 42




            THE VEHICLE IS NOW OUT OF WARRANTY AND STILL EXHIBITS THE ISSUE.
            I HAVE FOUND SEVERAL SIMILAR COMPLAINTS ON A CHEVY FORUM
            HERE:
            HTTP://WWW.CAMARO5.COM/FORUMS/SHOWTHREAD.PHP?T=12
            2468THEY ALL MIMIC MY ISSUE. ONE CONSUMER HAD THE CAR
            REPLACED UNDER THE LEMON LAW. I TOOK MY CASE TO BBB
            ARBITRATION AND LOST ON A TECHNICALITY. I WAS TOLD I DID
            NOT GIVE THE DEALER ENOUGH OPPORTUNITIES TO REPAIR
            THE CAR. HOWEVER, EACH TIME I TOOK IT IN AFTER THE
            FOURTH ATTEMPT, THEY REFUSED TO REPAIR THE CAR AND
            STATED       IT      WAS       "OPERATING        ASDESIGNED".
            AFTER THE ARBITRATION MEETING, A CHEVY EMPLOYEE
            PRESENT AT THE MEETING OFFERED A SEAT REPLACEMENT IN
            THE FORM OF A WRITTEN LETTER. LATER, I TOOK HIM UP ON HIS
            OFFER, BUT THEY HAD RESCINDED THE OFFER. I TOOK IT UP THE
            MANAGEMENT CHAIN, AND AT ONE POINT, I WAS OFFERED A
            CAR REPLACEMENT BUT THIS WAS LATER RESCINDED.
            NOW THE CAR IS OUT OF WARRANTY AFTER ATTEMPTING
            REPAIRS FOR THREE YEARS. *TR


         o NHTSA ID. NO. 10670850 (October 14, 2014): WHEN THE CAR IS
            STARTED THE PASSENGER & DRIVERS SIDE AIR BAG WARNING
            LIGHTS COME ON. A MESSAGE APPEARS THAT THE AIR BAGS
            HAVE BEEN TURNED OFF. *TR


         o NHTSA ID. NO. 10683700 (February 2, 2015): PASSENGER AIR BAG
            SENSOR TURNS ON AND OFF CAUSING ALARM AND SERVICE

                                     42
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 43 of 69 PageID# 43




            AIRBAG WARNING. THIS HAPPENS WHEN AND ADULT SITS IN
            THE CAR OR WHEN THERE IS ANYTHING IN THE PASSENGER SET.
            4 YEAR OLD CAR SHOULD NOT HAVE THIS PROBLEM. *TR


         o NHTSA ID. NO. 10706005 (December 5, 2014): AIR BAGS LIGHT ON
            ALL THE TIME. *TR


         o NHTSA ID. NO. 10721922 (May 27, 2015): TL* THE CONTACT OWNS
            A 2011 CHEVROLET CAMARO. WHILE DRIVING AT 35 MPH, THE
            AIR BAG WARNING LIGHT ILLUMINATED. THE VEHICLE WAS
            TAKEN TO A DEALER WHO DIAGNOSED THAT THE FRONT
            PASSENGER SIDE AIR BAG MODULE NEEDED TO BE REPLACED.
            THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
            NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS 73,000.


         o NHTSA ID. NO. 10726077 (July 5, 2013): TL* THE CONTACT OWNS
            A 2011 CHEVROLET CAMARO. THE CONTACT STATED THAT
            UPON STARTING THE VEHICLE, THE SERVICE AIR BAG WARNING
            LIGHT ILLUMINATED. THE VEHICLE WAS TAKEN TO THE
            DEALER, BUT WAS NOT DIAGNOSED OR REPAIRED. THE
            MANUFACTURER WAS MADE AWARE OF THE FAILURE. THE
            FAILURE MILEAGE WAS 30,000.


         o NHTSA ID. NO. 10736202 (January 1, 2015): PASSENGER SIDE AIR
            BAG SENSOR IN SEAT IS DEFECTIVE, CONTINUES TO GO ON AND
            OFF WHEN SOMEONE IS SITTING IN PASSENGER SIDE OF CAR. OR
            WHEN I HAVE MY LAPTOP IN THE PASSENGER SEAT.


                                     43
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 44 of 69 PageID# 44




            CHEVROLET WILL NOT ACKNOWLEDGE THERE IS A PROBLEM.
            IT APPEARS TO BE A BAD DESIGN OR DEFECTIVE PARTS. CAR
            HAS NOT BEEN IN ANY ACCIDENTS THAT I KNOW OF AND NO
            KIDS USUALLY RIDE IN FRONT SEAT


         o NHTSA ID. NO. 10786949 (October 13, 2015): AIR BAG SENSOR IS
            ALWAYS      COMING      ON     AND     DINGS     EVERY        FEW
            MINUTES....WHETHER OR NOT THERE IS SOMEONE IN THE
            PASSENGER SEAT OR NOT, WHETHER ITS IN DRIVE OR IN PARK,
            WHEN IT GOES OFF, I TURN THE SWITCH TO DISREGARD THE
            NOTIFICATION AND IT COMES ON EVERY FEW MINUTES....ALSO,
            THE EVAPORATOR CORE KIT NEEDS REPLACED, WHICH IS
            ABOUT $2000 AND 20 HOURS OF LABOR DUE TO HAVING TO
            REMOVE WINDSHEILD. HEATER AND DEFROST WORK FINE BUT
            AC WILL NOT COOL, SMELLS FUNNY INSIDE THE CAR AND
            MAKES NOISE WHEN YOU TRY TO TURN ON A/C. THANKFULLY
            ITS FALL.. NO RECALLS BUT FOUND LOTS OF COMPLAINTS ON
            THE A/C AND 2011 CHEVROLET CAMAROS. THE A/C STARTED
            SLOWLY GETTING LESS AND LESS COOL EACH DAY THEN THE
            LAST DAY BEFORE IT QUIT, THE DRIVER SIDE WOULDNT COOL
            AT   ALL   BUT   THE    PASSENGER     SIDE   WOULD.     PUT    IN
            REFRIGERANT AND IT COOLED FOR A COUPLE MORE DAYS
            THEN JUST QUIT COOLING. 75,000 MILES, HAD IT 5 YEARS 1
            MONTH, NO WARRANTY. DONT WANT TO PAY THAT MUCH TO
            COOL MY CAR, WILL NOT PURCHASE ANOTHER CAMARO! NOT
            HAPPY.



                                     44
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 45 of 69 PageID# 45




         o NHTSA ID. NO. 10788678 (November 5, 2015): TL* THE CONTACT
            OWNS A 2011 CHEVROLET CAMARO. WHILE DRIVING 50 MPH,
            THE FRONT DRIVER AND PASSENGER AND SIDE AIR BAGS
            DEPLOYED.     THE   SERVICE     AIR   BAG    WARNING      LIGHT
            ILLUMINATED. THE VEHICLE WAS TAKEN TO THE DEALER
            WHERE IT WAS DIAGNOSED THAT THE AIR BAG SENSOR
            NEEDED TO BE REPLACED. THE MANUFACTURER WAS NOTIFIED
            OF THE FAILURE. THE FAILURE MILEAGE WAS 55,000.


         o NHTSA ID. NO. 10811430 (October 20, 2015): WHILE DRIVING ON
            THE HIGHWAY OR ON CITY STREETS, THE AIR BAG LIGHT
            COMES ON AN DINGS ABOUT EVERY 20 SECONDS. I AM ABLE TO
            STOP THE DING BY PUSHING THE BUTTON TO DISREGARD THE
            MESSAGE. IT DID THIS FOR ABOUT 2 WEEKS. IT NO LONGER
            DINGS BUT THE AIR BAG INDICATOR LIGHT CONTINUOUSLY
            STAYS LIT AND THE "SERVICE AIRBAG" LIGHT COMES ON WHEN
            THE CAR IS STARTED. 2011 CAMARO V6, 100,000 MILES


         o NHTSA ID. NO. 10822887 (October 23, 2015): TL* THE CONTACT
            OWNS A 2011 CHEVROLET CAMARO. THE CONTACT STATED
            THAT WHILE DRIVING AT VARIOUS SPEEDS, THE AIR BAG
            WARNING INDICATOR ILLUMINATED. THE CONTACT STATED
            THAT   THE    FAILURE    OCCURRED      INTERMITTENTLY.      THE
            CONTACT STATED THAT WHILE DRIVING AT VARIOUS SPEEDS,
            A POWER SOURCE WARNING MESSAGE ILLUMINATED. THE
            VEHICLE WAS TAKEN TO THE DEALER WHERE IT WAS
            DIAGNOSED THAT THE AIR BAG MODULE NEEDED TO BE

                                     45
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 46 of 69 PageID# 46




            REPLACED.     THE   VEHICLE     WAS     NOT    REPAIRED.    THE
            MANUFACTURER WAS MADE AWARE OF THE FAILURE. THE
            FAILURE MILEAGE WAS APPROXIMATELY 82,000. THE VIN WAS
            NOT AVAILABLE.


         o NHTSA ID. NO. 10860400 (April 19, 2016): AT 43000 MILES SERVICE
            AIRBAG AND CHIME APPEARED IN DRIVERS INFORMATION
            CENTER. LIGHT STAYS ON AND CHIMES EVERY FEW SECONDS.
            VEHICLE WAS RUNNING BUT NOT MOVING IN PARKING LOT
            WHEN THIS HAPPENED. AFTER LOOKING ONLINE THIS IS A
            FAIRLY COMMON PROBLEM WITH THESE CARS. CONCERNED
            ABOUT AIRBAGS DEPLOYING ON THEIR OWN, OR NOT
            DEPLOYING IN A CRASH.


         o NHTSA ID. NO. 10870668 (April 16, 2015): WHILE VEHICLE IS
            MOVING AT ANY SPEED OR PARKED. AIRBAG CHIME COMES ON
            AND PASSENGER SEAT INDICATOR LIGHT TURNS AIRBAGS OFF
            EVEN WHEN PASSENGER IS SEATED IN SEAT. TOOK VEHICLE TO
            DEALER, COMPUTER CODE READ PASSENGER PRESSURE
            SENSOR WAS BAD. VEHICLE NOT REPAIRED DUE TO HIGH COST.
            OCCURRED AT 65000 MILES.


         o NHTSA ID. NO. 10875009 (June 17, 2016): DRIVING ALONG 45 MILES
            AN HOUR WITH PASSENGER ,WHEN AIR BAG CHIME STARTED
            DINGING.AIR BAG LIGHT & CHIME WOULD COME ON & OFF ,
            WITH    OR    WITHOUT     A    PASSENGER      .REQUESTED     AN
            APPOINTMENT       WITH    ANTELOPE      VALLEY      CHEVROLET


                                     46
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 47 of 69 PageID# 47




            ,EXPLAINING ISSUE OF AIR BAG CHIME & LIGHT & ALSO
            REQUESTED TO HAVE 50,000 SERVICE SINCE MY MILEAGE WAS
            48,296 & REQUESTED THAT BRAKES BE INSPECTED .SINCE I LIVE
            OVER 45 MILES AWAY I TRY TO COMBINE MY SERVICES.WAS
            TOLD AT THAT TIME IT WOULD BE AN ESTIMATED 2 TO 3 HOUR
            APPOINTMENT.ARRIVED AT DEALERSHIP 9A.M.ON JUNE 17TH
            2016.EXPLAINED TO SERVICE TECHNICIAN MY ISSUES WITH
            VEHICLE , WAS TOLD IT WOULD TAKE AROUND 6 HOURS.WAS
            CALLED BY TECH.AT 10 A.M. TOLD MY BRAKES WERE AT THE
            DANGER ZONE ,I VERBALLY AGREED TO THE SERVICE.AT 3:12 I
            PHONED TO SEE IF IT WAS READY TO BE PICKED UP ,WAS TOLD
            THAT IT WAS JUST THEN BEING SEEN BY THE MECHANIC ABOUT
            THE AIR BAG PROBLEM ,TOLD IT WOULD BE READY AROUND
            4:00. WAS CALLED BACK & TOLD IT WOULD NEED 2 PARTS TO
            REPAIR THE AIR BAG SYSTEM ONLY 1 OF THE PARTS WAS IN
            STOCK, THE OTHER WOULD HAVE TO BE ORDERED & IT HAD TO
            BE   DONE    RIGHT   THEN.WAS     TOLD    NOT    COVERED     BY
            WARRANTY, COST WOULD BE &1385.00. CAR WOULD HAVE TO
            BE KEPT OVERNIGHT, REQUIRING ANOTHER 90 + MILE TRIP.


         o NHTSA ID. NO. 10889392 (December 12, 2014): APPROXIMATELY 1
            YEAR AGO 2015 MY PASSENGER AIRBAG LIGHT SAID OFF AND
            HAS CONTINUED TO STAY OFF NO MATTER WHO SITS IN MY
            PASSENGER SEAT. AT THE TIME I HAD 2 RECALLS ON MY CAR
            TO BE FIXED AND I TOLD MY DEALERSHIP BOBBY MURRAY
            CHEVROLET AT THE TIME ABOUT THE AIRBAG LIGHT AND THEY
            SAID THERE WAS NO RECALL ON IT SO I WOULD HAVE TO PAY

                                     47
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 48 of 69 PageID# 48




            MYSELF FOR THE DIAGNOSIS. I'M A SINGLE PARENT AND LIVE
            PAYCHECK TO PAYCHECK AND ONLY HAVE 1 CAR FOR
            TRANSPORTATION, SO I'M UNABLE TO SHELL OUT THE $ TO
            HAVE THE AIRBAG DIAGNOSE AND REPAIRED. MY CAR WAS
            OUTTA OF ORIGINAL WARRANTY AND I HAVE ANOTHER
            WARRANTY BUT THE CO TOLD ME NO WARRANTY CO WILL
            REPAIR ANYTHING TO DO WITH AIRBAGS. SO I'VE BEEN
            WAITING TO SEE IF A RECALL WOULD BE ISSUED FOR THIS
            PROBLEM. NOW MY AIRBAG REDLIGHT ON DASH IS ON AND I'M
            ASSUMING IF I'M IN A WRECK MY AIRBAGS WON'T WORK I
            DON'T KNOW. I HAD 46,636 MILES ON MY 2011 CAMARO. I'VE
            TALKED WITH DEALER OVER THIS PAST YEAR TO SEE IF
            ANYTHING CAN BE DONE AND ALL THEY SAY IS THEY DON'T
            HAVE A CLUE WATS WRONG WITH MY CAR AND WOULD HAVE
            TO TAKE APART TO FIND THE PROBLEM & I HAVE TO PAY. I'VE
            SPOKEN TO GM HEADQUARTERS ALL THEY SAID IS THEY'LL
            PAY A $100 TOWARD DIAGNOSIS. DON'T KNOW IF THEY'LL PAY
            TOWARDS THE REPAIR ANY. I DON'T HAVE EXTRA MONEY FOR
            PAY FOR REPAIR AND I'VE RESEARCHED OTHER PEOPLE'S
            REPAIR COSTS AND IT RUNS AROUND $700-$1000. PLEASE HELP
            ME. I DON'T WANT TO DIE IN AN ACCIDENT BECAUSE AIRBAGS
            DON'T DEPLOY. I'M ALL MY KIDS HAVE.


         o NHTSA ID. NO. 10927310 (November 21, 2016): THE PASSENGER'S
            AIR BAG LIGHT IS ON THAT STATES THE BAG IS OFF. TOOK TO
            DEALER AND WAS TOLD THE SEAT SENSOR NEEDS REPLACED.
            CAR HAS 60000 MILES. CAME ON AROUND 52000. WAS TOLD

                                     48
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 49 of 69 PageID# 49




            THAT THE AIRBAG WILL NOT DEPLOYED IF INVOLVED IN AN
            ACCIDENT UNLESS THE SENSOR WAS REPLACED. COST TO
            REPLACE $700.00. SEARCHED AND SEEMS TO BE A PROBLEM ON
            THIS MAKE. RESEARCHED NHTSA WEB SITE AND THERE ARE
            CLOSE TO 200 COMPLAINTS FOR THE SAME THING. DO NOT
            KNOW WHY NO RECALL HAS BEEN ISSUED DO TO A SAFETY
            HAZARD. LIGHT IS ON WHERE MOVING OR PARKED.


         o NHTSA ID. NO. 10929980 (November 23, 2016): ORIGINALLY HAD
            TROUBLE WITH THE AIRBAG SENSOR IN 2013. I TOOK IT TO MY
            LOCAL DEALER WHO STATED THEY WHERE UNABLE TO
            DUPLICATE THE ISSUE. THEY RESET THE SENSOR AND IT WAS
            FINE. NOW WITH THE VEHICLE OUT OF WARRANTY ANYTIME
            SOME ONE SITS IN THE PASSENGER SEAT THE SERVICE AIRBAG
            LIGHT TURNS ON AND OFF THE WHOLE TIME I AM DRIVING.
            MOST RECENTLY IT HAS STARTED TURNING ON AND OFF EVEN
            WHEN NO ONE IS IN THE SEAT. RETURNED TO DEALER FOR
            REPAIR AND IT WILL BE $700 PLUS TO FIX. *TR


         o NHTSA ID. NO. 10936614 (December 1, 2016): I BOUGHT THIS CAR
            NEW AND HAS ABOUT 85000 MILES ON IT AND TOOK IT IN
            BECAUSE OF AIRBAG LIGHT BEING ON. I WAS TOLD PASSENGER
            PRESENT SENSOR NEEDS TO BE REPLACED WHICH CAUSES
            AIRBAG LIGHT TO REMAIN ON WHEN CAR IS MOVING. THIS IS
            RIDICULOUS I LOOKED ABOUT THIS CLAIM AND THERE ARE
            HUNDREDS OF CAMAROS WITH THIS EXACT SAME ISSUE. THIS
            IS A $700 REPLACEMENT AND DOES NOT SIT WELL WITH ME AS

                                     49
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 50 of 69 PageID# 50




            I'VE ALWAYS BOUGHT CHEVYS AND NOT HAD ISSUES BEFORE.
            THIS IS A SAFETY ISSUE AND IF I HAVE TO PAY $700 TO FIX A
            SAFETY ISSUE THAT WAS DEFECTIVE WITH THIS VEHICLE AND
            SEVERAL HUNDRED OTHERS THEN THIS IS A MANUFACTURE
            DEFECT THAT SHOULD NOT FALL ON CONSUMER TO GET IT
            REPLACED. LET ME KNOW WHAT CAN BE DONE HERE! THANKS
            *TR


         o NHTSA ID. NO. 0944462 (January 1, 2017): TWO DAYS AGO WHILE
            DRIVING THE SERVICE AIRBAG CAME ON. I WENT ONLINE TO
            RESEARCH ANY REASONS WHY AND FOUND THAT MANY
            OTHERS HAVE THE SAME PROBLEM AROUND SAME MILEAGE,
            RIGHT AFTER WARRANTY EXPIRED. I ALSO NOTICED A
            LAWSUIT CONCERNING THE 2011 CAMARO AIRBAGS.01/07/2017.
            *TR


         o NHTSA ID. NO. 10958025 (July 1, 2015):TL* THE CONTACT OWNS A
            2011   CHEVROLET      CAMARO.     WHILE    STATIONARY,      THE
            PASSENGER SIDE AIR BAG INDICATOR DISPLAYED "OFF" EVEN
            WHILE AN OCCUPANT WAS SEATED. THE VEHICLE WAS NOT
            DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS MADE
            AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS 53,803.


         o NHTSA ID. NO. 10971612 (April 9, 2017): DRIVING ON THE
            HIGHWAY GOING ABOUT 45 MPH SERVICE AIRBAG LIGHT POPS
            AND STAYS ON AND THE PASSENGER LIGHT STAYS ON EVEN
            WITH A PASSENGER IN THE CAR, 99,000 MILES


                                     50
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 51 of 69 PageID# 51




         o NHTSA ID. NO. 10990565 (May 1, 2016): SERVICE AIRBAG
            RANDOMLY COMES ON. THE SERVICE AIRBAG LIGHT WILL
            COME ON THEN GO OFF WHILE THE CAR IS MOVING AS WELL AS
            PARKED. IT WILL STAY ON FOR RANDOM DURATIONS WHICH
            ALSO DISABLES THE PASSENGER SIDE AIRBAG. THIS HAPPENS
            IN CITY OR ON HIGHWAYS.


         o NHTSA ID. NO. 10990738 (January 10, 2016): SERVICE AIR BAG
            SUDDENLY CAME ON AND WILL NOT GO OFF. THE CAR ALARMS
            EVERY FEW SECONDS AND FLASHES THE WARNING SERVICE
            AIR BAG. IT WILL NOT GO OFF AND PREVENT ME FROM SEEING
            HOW FAST I AM GOING ETC. I STILL HAVE A WARRANTEE ON
            CAR BUT I AM SURE IT DOES NOT INCLUDE AIR BAG. IT IS SCARY
            TO DRIVE BECAUSE I DON'T KNOW IF AIR BAG WILL ENGAGE
            AND CAUSE ME TO WRECK. I AM TERRIFIED. ALSO THE
            TRACTION ENDED UP FRYING MY COMPUTER AND AFTER 2000
            DOLLARS LATER MY CAR SOUNDS LIKE STARTER OR BATTERY
            IS DRAINED. WHICH IS EXACTLY WHAT HAPPENED BEFORE IT
            FRIED THE COMPUTER THE FIRST TIME.VERY FRUSTRATING.


         o NHTSA ID. NO. 11002071 (June 19, 2017): SERVICE AIRBAGS ALERT
            IS COMING ON. THE CONNECTORS HOLDING THE SENSORS TO
            THE SEAT BOTTOMS ARE LOOSE AND WHEN ADJUSTED, THE
            ALERT GOES OFF. CAR NOW HAS 40,954 MILES. ALERT COMES ON
            WHEN CAR IS STARTED.



                                     51
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 52 of 69 PageID# 52




         o NHTSA ID. NO. 11003488 (October 25, 2013): SERVICE AIRBAG
            LIGHT COMES ON AND STAYS ON WHEN STARTED


         o NHTSA ID. NO. 11022743 (March 12, 2017): PASSENGER AIR BAG
            KEPT COMING ON AND STAYED ON


         o NHTSA ID. NO. 11097897(October 1, 2016): ABOUT 34,000 MILES ON
            THE    CAR,   I    STARTED     GETTING   INTERMITTENT    CODES
            WHENEVER SOMEBODY WAS SITTING IN THE PASSENGER SIDE
            SEAT ABOUT THE AIRBAG NOT BEING ACTIVATED. AFTER SOME
            TIME THE CODE WAS STEADY AND NOW THE AIRBAG REMAINS
            DEACTIVATED AT ALL TIMES, EVEN IF SOMEONE SITTING IN
            THE PASSENGER SEAT. I DID HAVE THIS DIAGNOSED AND IT
            CAME    UP    AS    THE   PASSENGER      AIRBAG   MODULE,   THE
            REPLACEMENT COST IS APPROXIMATELY $1,000. I HAVE ALSO
            DISCOVERED THROUGH A RELATIVE THAT HAS ACCESS TO THE
            MECHANICS COMMUNICATION BOARD THAT ALTHOUGH IT
            COMES UP AS THE MODULE IT IS A KNOWN WIRING ISSUE.
            APPARENTLY THIS ISSUE HAS BEEN GOING ON THROUGH
            SEVERAL YEAR MODELS OF THE CAMARO. I DID REACH OUT TO
            CHEVROLET ABOUT THE PROBLEM HOWEVER THE ONLY HELP
            THAT THEY WOULD OFFER WAS TO CALL THE DEALERSHIP SO
            THE DEALERSHIP COULD CALL ME SO I CAN BRING IT IN AND
            HAVE IT FIXED. FROM WHAT I UNDERSTAND CHANGING THE
            MODULE DOES NOT FIX THE PROBLEM AS IT HAS SOMETHING
            TO DO WITH THE WIRING SYSTEM. I'M A LITTLE OUTRAGED
            THAT CHEVROLET HAS KNOWN ABOUT THIS PROBLEM AND YET

                                      52
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 53 of 69 PageID# 53




            CONTINUES TO USE THE SAME SYSTEM IN OTHER YEAR
            MODELS AND CHOOSES TO DO NOTHING ABOUT IT. SO AT THIS
            MOMENT I AM DRIVING AROUND WITH OUT AN AIRBAG ON THE
            PASSENGER SIDE. I'M NOT REALLY SURE WHY THEY HAVE NOT
            BEEN HELD ACCOUNTABLE ON SUCH A SAFETY ISSUE.


         o NHTSA ID. NO. 11101391 (May 1, 2018): SERVICE AIRBAG LIGHT IS
            ON AND DEALER WANTS $99 FOR DIAGNOSTICS AND UP TO $700
            TO FIX. FOUND OUT THERE ARE MANY COMPLAINTS ON THIS
            AND A LAWSUIT SO IT SHOULD MAYBE BE A RECALL! THE CAR
            HADN'T BEN DRIVEN FROM OCTOBER 1ST UNTIL MAY 1ST
            BECAUSE IT WAS IN STORAGE AND THE LIGHT CAME ON THE
            MINUTE WE DROVE IT.


         o NHTSA ID. NO. 11182733 (February 2, 2019): TAKATA RECALL
            INTERMITTENT SERVICE AIRBAG LIGHT 1ST TIME SERVICE
            LIGHT CAME ON CAR ONLY HAD ABOUT 8K MILE DEALER FIX
            WAS A LOOSE CONNECTION 2ND TIME SERVICE LIGHT CAME ON
            THEN WENT OFF. 3RD TIME WAS ABOUT 3YRS AFTER 2ND
            INCIDENCE SERVICE LIGHT CAME ON AND STAYED ON DEALER
            FIX R&R SIDE IMPACT AIRBAG ASSEMBLY. $420.00 LABOR
            $425.00 PARTS TOTAL $907.13.


         o NHTSA ID. NO. 11186555 (February 9, 2012): AIRBAG SYSTEM NOT
            WORKING, DEALER SAID IT COULD BE A SENSOR THAT WOULD
            COST OVER $600.00 TO REPLACE. IT WILL COME ON SOMETIMES
            AND WORK FOR A FEW MOMENTS THEN THE ENTIRE AIRBAG


                                     53
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 54 of 69 PageID# 54




            SYSTEM SHUTS OFF AGAIN.


         o NHTSA ID. NO. 11203871 (February 9, 2012): SERVICE PASSENGER
            AIR BAG, WOULD NOT GO OFF. AND CHECK ENGINE LIGHT KEEP
            COMING ON.


         o NHTSA ID. NO. 11255659 (May 2, 2019): AROUND 60,000 MILES, THE
            "SERVICE AIRBAG" WARNING WAS DISPLAYED ALONGSIDE THE
            AIRBAG LIGHT ON MY VEHICLE. THE WARNING IS DISPLAYING
            AT ALL SPEEDS AND WHENEVER THE VEHICLE IS TURNED ON. I
            AM TRYING TO SELL THE VEHICLE TO PURCHASE ANOTHER
            VEHICLE BUT WAS TOLD TODAY AT A LOCAL DEALERSHIP
            THAT THE VALUE OF MY TRADE-IN WOULD BE DECREASED BY
            $2,000 DUE TO THIS WARNING WHICH WOULD HAMPER ME
            FROM BEING ABLE TO AFFORD ANOTHER VEHICLE. I AM NOT
            ABLE TO AFFORD THIS $2,000, SO IT SEEMS AS THOUGH I AM
            DRIVING AROUND WITH A VEHICLE OF WHICH ITS AIRBAGS ARE
            NOT FUNCTIONING. I AM UNSURE WHAT MORE I CAN DO GIVEN
            THERE SEEMS TO BE MANY OTHERS WITH UNRESOLVED
            CONCERNS SIMILAR TO THIS.


         o NHTSA ID. NO. 11258276 (January 30, 2018): AROUND 100,000
            MILES MY AIRBAG LIGHT CAME ON. THE VEHICLE WAS NOT IN
            AN ACCIDENT, THE LIGHT JUST CAME ON, WHILE DRIVING ONE
            DAY. TOOK IT TO THE DEALERSHIP AND THEY SAID THE AIRBAG
            NEEDS TO BE REPLACED AT AN EXPENSIVE PRICE. CURRENTLY
            RIDING AROUND IN A VEHICLE WITH FAULTY AIRBAGS FOR NO


                                     54
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 55 of 69 PageID# 55




                APPARENT REASON.


             o NHTSA ID. NO. 11297318 (January 6, 2020): THE “SERVICE AIRBAG”
                NOTIFICATION       KEEPS      REPEATEDLY         SHOWING         ON    MY
                DASHBOARD. THIS HAS BEEN HAPPENING FOR THE PAST
                MONTH. THIS MESSAGE APPEARS WHETHER ANYTHING IS
                LOCATED IN THE PASSENGER SEAT OR NOT. MY LOCAL CHEVY
                DEALERSHIP STATED THAT THIS ISSUE “WILL COST A COUPLE
                HUNDRED” TO REPAIR.


             o NHTSA ID. NO. 11343685 (July 1, 2020): THE PASSENGER AIRBAG
                LIGHT COME ON THE DASHBOARD STATING REPAIRS NEEDED &
                REGARDLESS IF SOMEONE IS SITTING IN THE SEAT THE
                PASSENGER AIRBAG LIGHT REMAINS ?OFF? IF THE VEHICLE IS
                MOVING OR STATIONARY. TODAY I WAS SITTING IN THE
                PASSENGER SEAT WHILE MY HUSBAND WAS DRIVING, THE
                AIRBAG WAS ON & ALL THE SUDDEN THE WARNING SOUND
                CHIMES & THE LIGHT WENT TO THE OFF POSITION.


       40.      Complaints posted on the Internet demonstrate that the Airbag Defect
manifested early on in the life of the Class Vehicles. For example, the consumer forum
camaro5.com contains a discussion thread regarding the issue with comments dating back
to July 2009.
       41.      Although Defendant was aware of the widespread nature of the Airbag
Defect in the Class Vehicles, and the grave safety risk posed by it, Defendant took no steps
to notify customers of the Airbag Defect or to provide them with any relief.
       42.      Customers have reported the Airbag Defect in the Class Vehicles to


                                            55
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 56 of 69 PageID# 56




Defendant directly and through its dealers. As a result of these reports and its own internal
testing, among other things, Defendant was fully aware of the Airbag Defect contained in
the Class Vehicles throughout the Class Period.           Nevertheless, Defendant actively
concealed the existence and nature of the Airbag Defect from Plaintiffs and the other Class
Members at the time of purchase or repair and thereafter. Specifically, Defendant:
       a.     Failed to disclose and/or actively concealed, at and after the time of purchase
       or repair, any and all known material defects or material nonconformities of the
       Class Vehicles, including the Airbag Defect;
       b.     Failed to disclose and/or actively concealed, at and after the time of purchase
       or repair, that the Class Vehicles and their airbag systems were not in good working
       order, were defective, and were not fit for their intended purpose; and
       c.     Failed to disclose and/or actively concealed, at and after the time of purchase
       or repair, the fact that the Class Vehicles and their airbag systems were defective,
       despite the fact that Defendant learned of such defects as early as 2009, if not before.

       43.    Defendant has deprived Class Members of the benefit of their bargain,
exposed them all to a dangerous safety Defect which continues to threaten them and their
passengers with the potential for serious future harm, and caused them to expend money at
its dealerships or other third-party repair facilities and/or take other remedial measures
related to the Airbag Defect contained in the Class Vehicles. As a result, Class Members
continue to experience the Airbag Defect. Because many Class Members are current
owners or lessees who rely on their vehicles on a daily basis, compensation for repairs,
related expenses (e.g., towing), and diminution in value is not sufficient. A remedial
scheme which also makes available a fix and/or warranty extension is necessary to make
Class Members whole and take them out of harm’s way.
       44.    Defendant has not recalled the Class Vehicles to repair the Airbag Defect,
has not offered to its customers a suitable repair or replacement of parts related to the
Airbag Defect free of charge, and has not offered to reimburse Class Vehicle owners and

                                              56
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 57 of 69 PageID# 57




leaseholders who incurred costs for repairs related to the Airbag Defect.
       45.    As a result of the Airbag Defect, the value of the Class Vehicles has
diminished, including without limitation the resale value of the Class Vehicles. Reasonable
consumers, like Plaintiff, expect and assume that a vehicle’s airbag system is not defective
and will not place vehicle occupants at risk of catastrophic injury. Plaintiff and Class
Members further expect and assume that Defendant will not sell or lease vehicles with
known safety defects, such as the Airbag Defect, and will disclose any such defect to its
customers prior to selling or leasing the vehicle, or offer a suitable repair. They do not
expect that Defendant would fail to disclose the Airbag Defect to them, and continually
deny the defect.


              VI.    TOLLING OF THE STATUTE OF LIMITATIONS

       46.    Plaintiff and the other Class Members were not reasonably able to discover
the Airbag Defect until after purchasing or leasing the Class Vehicles, despite their exercise
of due diligence.
       47.    Despite their due diligence, Plaintiff and the other Class Members could not
reasonably have been expected to learn or discover that they were deceived and that
material information concerning the Class Vehicles and their airbag systems was concealed
from them. Therefore, for these and other reasons, the discovery rule is applicable to the
claims asserted by Plaintiff and the other Class Members.
       48.    In addition, even after Plaintiff and Class Members contacted Defendant
and/or its authorized agents for vehicle repairs concerning the defective nature of the Class
Vehicles and their airbag systems, Plaintiff and Class Members were routinely told by
Defendant directly and/or through its authorized agents for vehicle repairs that the Class
Vehicles are not defective.
       49.    Any applicable statute of limitation has also been tolled by Defendant’s
knowledge, active concealment, and denial of the defective nature of the Class Vehicles

                                             57
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 58 of 69 PageID# 58




and their airbag systems, and by other direct and indirect means by which Defendant
obstructed the filing of an action.
                      VII.     CLASS ACTION ALLEGATIONS

       50.    Plaintiff brings this lawsuit as a class action on behalf of himself and all
others similarly situated as members of the proposed Classes pursuant to Federal Rules of
Civil Procedure 23(a), (b)(2), and/or (b)(3).       This action satisfies the numerosity,
commonality, typicality, adequacy, predominance, and superiority requirements of those
provisions.
       51.    The Classes are defined as:
       Class: All individuals who purchased or leased any 2010 through 2011 Chevrolet
       Camaro vehicle in the United States, other than in California (the “Nationwide
       Class”).
       Sub-Class: All individuals who purchased or leased any 2010 through 2011
       Chevrolet Camaro vehicle in the State of Virginia (the “Virginia Sub-Class”).

       52.    Excluded from the Class and Sub-Class are: (1) Defendant, any entity or
division in which Defendant has a controlling interest, and its legal representatives,
officers, directors, assigns, and successors; (2) the Judge to whom this case is assigned and
the Judge’s staff; and (3) those persons who have suffered personal injuries as a result of
the facts alleged herein. Plaintiff reserves the right to amend the Class and Sub-Class
definitions if discovery and further investigation reveal that the Class and/or Sub-Class
should be expanded or otherwise modified.
       53.    Numerosity: Although the exact number of Class and Sub-Class Members
is uncertain and can only be ascertained through appropriate discovery, the number is great
enough such that joinder is impracticable. The disposition of the claims of these Class
Members in a single action will provide substantial benefits to all parties and to the Court.
The Class Members are, inter alia, readily identifiable from information and records in
Defendant’s possession, custody, or control.

                                             58
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 59 of 69 PageID# 59




       54.    Typicality: The claims of the representative Plaintiff are typical of the claims
of the Class in that the representative Plaintiff, like all Class Members, paid for a Class
Vehicle designed, manufactured, and distributed by Defendant in which the airbag system
was defective. The representative Plaintiff, like all Class Members, has been damaged by
Defendant’s misconduct in that he has incurred or will incur the cost of diagnosing and
repairing or replacing the defective airbag system and its related parts. Further, the factual
bases of Defendant’s misconduct are common to all Class Members and represent a
common thread of fraudulent, deliberate, and/or negligent misconduct resulting in injury
to all Class Members.
       55.    Commonality: There are numerous questions of law and fact common to
Plaintiff and Class Members that predominate over any question affecting only individual
Class Members. These common legal and factual issues include the following:
              a.     Whether the Class Vehicles suffer from the Airbag Defect;
              b.     Whether the Airbag Defect constitutes an unreasonable safety risk;
              c.     Whether Defendant knows about the Airbag Defect and, if so, how
              long Defendant has known of the defect;
              d.     Whether the defective nature of the Class Vehicles and their airbag
              systems constitutes a material fact;
              e.     Whether Defendant had and has a duty to disclose the defective nature
              of the Class Vehicles and their airbag systems to Plaintiff and the other Class
              Members;
              f.     Whether Plaintiff and the other Class Members and Sub-Class
              Members are entitled to equitable relief, including but not limited to a
              preliminary and/or permanent injunction;
              g.     Whether Defendant knew or reasonably should have known of the
              Airbag Defect contained in the Class Vehicles before it sold or leased them
              to Class Members;

                                             59
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 60 of 69 PageID# 60




              h.     Whether Defendant violated the Virginia Consumer Protection Act
              (“VCPA”);
              i.     Whether Defendant fraudulently concealed and/or failed to disclose
              material facts concerning the Class Vehicles and their airbag systems; and
              j.     Whether Defendant violated the implied warranty of merchantability.

       56.    Adequate Representation: Plaintiff will fairly and adequately protect the
interests of the Class Members and Sub-Class Members. Plaintiff has retained attorneys
experienced in the prosecution of class actions, including consumer and product defect
class actions, and Plaintiff intends to prosecute this action vigorously.
       57.    Predominance and Superiority: Plaintiff, Class Members and Sub-Class
Members, have all suffered and will continue to suffer harm and damages as a result of
Defendant’s unlawful and wrongful conduct. A class action is superior to other available
methods for the fair and efficient adjudication of the instant controversy. Absent a class
action, most Class Members would likely find the cost of litigating their claims
prohibitively high and would, therefore, have no effective remedy at law. Because of the
relatively small size of the individual Class Members’ claims, it is likely that only a few
Class Members could afford to seek legal redress for Defendant’s misconduct. Absent a
class action, Class Members will continue to incur damages, and Defendant’s misconduct
will continue without remedy. Class treatment of common questions of law and fact would
also be a superior method to multiple individual actions or piecemeal litigation in that class
treatment will conserve the resources of the court and the litigants and will promote
consistency and efficiency of adjudication.


                            VIII.    CAUSES OF ACTION

                            FIRST CAUSE OF ACTION
(Violation of Virginia’s Consumer Protection Act, Va. Code Ann. §§ 59.1-196, et. seq.,
   on behalf of the Nationwide Class or, in the alternative, the Virginia Sub - Class)



                                              60
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 61 of 69 PageID# 61




       58.    Plaintiff Edward Jackson hereby incorporates by reference the allegations
contained in the preceding paragraphs of this Complaint.
       59.    Plaintiff Edward Jackson brings this cause of action on behalf of himself
and the Nationwide Class, or, in the alternative, the Virginia Sub-Class.
       60.    Defendant is a “supplier(s)” under Va. Code Ann. § 59.1-198.
       61.    The sale of the Class Vehicles to Plaintiff was a “consumer transaction”
within the meaning of Va. Code Ann. § 59.1-198.
       62.    The Virginia Consumer Protection Act (“VCPA”) lists prohibited
“practices” which include: “5. Misrepresenting that goods or services have certain
characteristics;” “6. Misrepresenting that goods or services are of a particular standard,
quality, grade style, or model;” “8. Advertising goods or services with intent not to sell
them as advertised, or with intent not to sell at the price or upon the terms advertised;”
“9. Making false or misleading statements of fact concerning the reasons for, existence
of, or amounts of price reductions;” and “14. Using any other deceptive, fraud, or
misrepresentation in connection with a consumer transaction.” Va. Code Ann. § 59.1-
200. Defendant violated the VCPA by misrepresenting that the Class Vehicles had
certain quantities, characteristics, ingredients, uses, or benefits; misrepresenting that
Defective Vehicles were of a particular standard, quality, grade, style, or model when
they were another; advertising the Class Vehicles with intent not to sell them as
advertised; and otherwise “using any other deception, fraud, false pretense, false promise,
or misrepresentation in connection with a consumer transaction.”
       63.    By failing to disclose and concealing the defective nature of the Class
Vehicles’ airbag’s from Plaintiff and prospective Class Members, Defendant violated the
VCPA, as it represented that the Class Vehicles had characteristics and benefits that they
do not have, represented that the Class Vehicles were of a particular standard, quality, or
grade when they were of another, and advertised the Class Vehicles with the intent not to
sell them as advertised. See Va. Code Ann. § 59.1-200.

                                            61
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 62 of 69 PageID# 62




      64.    Defendant’s unfair and deceptive acts or practices occurred repeatedly in
Defendant’s trade or business, were capable of deceiving a substantial portion of the
purchasing public, and imposed a serious safety risk on the public.
      65.    Defendant knew that the Class Vehicles’ airbag system suffered from an
inherent defect, would fail prematurely and were not suitable for their intended use.
      66.    Defendant was under a duty to Plaintiff and the other Class Members to
disclose the defective nature of the Class Vehicles’ airbag systems because:
      a.     Defendant was in a superior position to know the true state of facts about
the safety defect in the Class Vehicles’ airbag systems;
      b.     Defendant made partial disclosures about the quality of the Class Vehicles
without revealing the defective nature of the Class Vehicles’ airbag systems; and
      c.     Defendant actively concealed the defective nature of the Class Vehicles’
airbag systems from Plaintiff and Class Members at the time of sale and thereafter.
      67.     By failing to disclose the Airbag Defect, Defendant knowingly and
intentionally concealed material facts and breached its duty not to do so.
      68.    The facts concealed or not disclosed by Defendant to Plaintiff and the other
Class Members are material because a reasonable person would have considered them to
be important in deciding whether or not to purchase or lease Defendant’s Class Vehicles,
or to pay less for them. Had Plaintiff and other Class Members known that the Class
Vehicles suffered from the Airbag Defect described herein, they would not have
purchased or leased the Class Vehicles or would have paid less for them.
      69.    Plaintiff and the other Class Members are reasonable consumers who do
not expect that their vehicles will suffer from an Airbag Defect. That is the reasonable
and objective consumer expectation for vehicles and their airbag systems.
      70.    As a result of Defendant’s misconduct, Plaintiff and the other Class
Members have been harmed and have suffered actual damages in that the Class Vehicles
and their airbag systems are defective and require repairs or replacement.

                                           62
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 63 of 69 PageID# 63




       71.    As a direct and proximate result of Defendant’s unfair or deceptive acts or
practices, Plaintiff and the other Class Members have suffered and will continue to suffer
actual damages.
       72.    Accordingly, Plaintiff seeks an order enjoining the acts and practices
described above, as well as punitive damages, and attorneys’ fees and any other just and
proper relief available under Va. Code Ann. § 59.1-204.
       73.    Pursuant to Va. Code Ann. § 59.1-204, Plaintiff seeks monetary relief
against Defendant on behalf of himself and Class Members measured as the greater of
(a) actual damages in an amount to be determined at trial and (b) statutory damages in
the amount of $500 for each Plaintiff. Since Defendant’s willful and knowing conduct
caused injury to Plaintiff, Plaintiff and Class Members are entitled to recover the greater
of (a) three times their actual damages or (b) $1,000, plus statutory attorney fees and/or
other relief as appropriate.


                               SECOND CAUSE OF ACTION
 (Breach of Implied Warranty of Merchantability, Va. Code Ann. § 8.2-314, on behalf of
           the Nationwide Class or, in the alternative, the Virginia-Sub-Class)
       74.    Plaintiff hereby incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint.
       75.    Plaintiff Edward Jackson brings this cause of action on behalf of the
Nationwide Class or, in the alternative, the Virginia Sub-Class.
       76.    Defendant was at all relevant times the manufacturer, distributor, warrantor,
and/or seller of the Class Vehicles. Defendant knew or had reason to know of the specific
use for which the Class Vehicles were purchased.
       77.    Defendant provided Plaintiff and Class Members with an implied warranty
that the Class Vehicles and any parts thereof were merchantable and fit for the ordinary
purposes for which they were sold. However, the Class Vehicles were and are not fit for


                                            63
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 64 of 69 PageID# 64




their ordinary purpose of providing reasonably reliable and safe transportation because the
Class Vehicles suffer from an Airbag Defect that can make driving unreasonably
dangerous.
       78.    Defendant impliedly warranted that the Class Vehicles were of merchantable
quality and fit for such use. This implied warranty included, among other things: (i) a
warranty that the Class Vehicles’ Airbag Defect designed, manufactured, supplied,
distributed, and sold by Defendants were safe and reliable for providing transportation; and
(ii) a warranty that the Class Vehicles’ airbag systems would be fit for its intended use
while the Class Vehicles were being operated.
       79.    Contrary to the applicable implied warranties, the Class Vehicles’ airbag
systems, at the time of sale or lease and thereafter, was not fit for its ordinary and intended
purpose of providing Plaintiff and the other Class Members with reliable, durable, and safe
transportation. Instead, the Class Vehicles are defective, as described more fully above.
       80.    Defendant’s actions, as complained of herein, breached the implied warranty
that the Class Vehicles were of merchantable quality and fit for such use in violation of Va.
Code Ann. § 8.2-314.


                              THIRD CAUSE OF ACTION
        (Breach of Written Warranty Under Magnuson-Moss Warranty Act, 15 U.S.C. §
        2301 et seq. on behalf of the Nationwide Class, or in the alternative, the Virginia
                                           Sub-Class)

       81.    Plaintiff hereby incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint.
       82.    Plaintiff Edward Jackson brings this cause of action on behalf of himself
and the Nationwide Class, or in the alternative, the Virginia Sub-Class.
       83.    Plaintiff and Class Members are “consumers” within the meaning of the
Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).


                                              64
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 65 of 69 PageID# 65




        84.   Defendant is a “supplier” and “warrantor” within the meaning of 15 U.S.C.
§§ 2301(4)-(5).
        85.   The Class Vehicles are “consumer products” within the meaning of 15
U.S.C. § 2301(1).
        86.   Defendant’s express warranty is a “written warranty” within the meaning
of 15 U.S.C. §2301(6).
        87.   Defendant breached the express warranty by virtue of the above-described
acts.
        88.   Plaintiff and the other Class Members notified Defendant of the breach
within a reasonable time and/or were not required to do so. Defendant was also on notice
of the Airbag Defect from, among other sources, Defendant’s extensive pre-release
testing, complaints from Class Members and dealer requests/feedback.
        89.   Defendant’s breach of the express warranty deprived Plaintiff and Class
Members of the benefits of their bargains.
        90.   As a direct and proximate result of Defendant’s breach of the express
warranty, Plaintiff and the other Class Members sustained damages and other losses in
an amount to be determined at trial. Defendant’s conduct damaged Plaintiff and the other
Class Members, who are entitled to recover actual damages, consequential damages,
specific performance, diminution in value, and costs, including statutory attorney fees
and/or other relief as appropriate.


                            FOURTH CAUSE OF ACTION
    (Fraudulent Omission on behalf of the Nationwide Class or, in the alternative, the
                                 Virginia Sub-Class)
        91.   Plaintiff hereby incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint.




                                             65
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 66 of 69 PageID# 66




       92.      Plaintiff Edward Jackson brings this cause of action on behalf of himself and
the Nationwide Class or, in the alternative, the Virginia Sub-Class.
       93.      Defendant knew that the Class Vehicles’ airbag system was defectively
designed and/or manufactured, would fail, and was not suitable for its intended use.
       94.      Defendant concealed from and failed to disclose to Plaintiff and Class
Members the defective nature of the Class Vehicles and their airbag system.
       95.      Defendant was under a duty to Plaintiff and Class Members to disclose the
defective nature of the Class Vehicles’ airbag system because:
       a. Defendants were in a superior position to know the true state of facts about the
             safety defect contained in the Class Vehicles’ airbag system;
       b. Plaintiff and the Class Members could not reasonably have been expected to
             learn or discover that their airbag system has a dangerous safety defect until after
             they purchased the Class Vehicles;
       c. Defendants knew that Plaintiff and the Class Members could not reasonably
             have been expected to learn about or discover the Airbag Defect; and
       d. Defendant actively concealed the defective nature of the Class Vehicles’ airbag
             system from Plaintiff and Class Members at the time of sale and thereafter.
       96.      The facts concealed or not disclosed by Defendants to Plaintiff and the other
Class Members are material in that a reasonable person would have considered them to be
important in deciding whether to purchase or lease Defendants’ Class Vehicles or pay less
for them. Had Plaintiff and Class Members known about the defective nature of the Class
Vehicles’ airbag systems, they would not have purchased or leased the Class Vehicles, or
would have paid less for them.
       97.      Defendant concealed or failed to disclose the true nature of the design and/or
manufacturing defects contained in the Class Vehicles’ airbag systems in order to induce
Plaintiff and Class Members to act thereon. Plaintiff and the other Class Members
justifiably relied on Defendants’ omissions to their detriment. This detriment is evident

                                                66
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 67 of 69 PageID# 67




from Plaintiff’s and Class Members’ purchase or lease of Defendants’ defective Class
Vehicles.
          98.      Defendant continued to conceal the defective nature of the Class Vehicles’
airbag systems even after Class Members began to report the problems. Indeed, Defendant
continues to cover up and conceal the true nature of the problem today.
          99.      As a direct and proximate result of Defendants’ misconduct, Plaintiff and
Class Members have suffered and will continue to suffer actual damages.


                                  IX.    PRAYER FOR RELIEF

          100.     Plaintiff, on behalf of himself and all others similarly situated, requests that
the Court enter judgment against Defendant, and issue an order providing the following
relief:
          a.       That Defendant provide notice, in a form pre-approved by Plaintiff, to all
          Class Members and, in the notice, offer to repair, without charge, the Airbag Defect
          contained in the Class Vehicles;
          b.       That Defendant provide notice, in a form pre-approved by Plaintiff, to all
          Class Members and, in the notice, extend the warranty for the Class Vehicles’
          passenger airbag and related components to last the life of the vehicle;
          c.       That Defendant immediately cease the sale and lease of the Class Vehicles
          at all of Defendant’s authorized dealerships without first notifying the purchasers or
          lessees of the Airbag Defect, and otherwise immediately cease to engage in the
          violations of the law set forth above;
          d.       That Defendant pay damages and restitution in an amount to be proven at
          trial;
          e.       An order certifying the proposed Class and Sub-Class, designating Plaintiff
          as named representative of the Class and Sub-Class, and designating the
          undersigned as Class Counsel;

                                                   67
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 68 of 69 PageID# 68
Case 1:21-cv-00053-TSE-IDD Document 1 Filed 01/15/21 Page 69 of 69 PageID# 69




                                   GREENSTONE LAW PC
                                   Mark S. Greenstone (pro hac vice to be filed)
                                   1925 Century Park East, Suite 2100
                                   Los Angeles, California 90067
                                   Telephone: (310) 201-9156
                                   Facsimile: (310) 201-9160
                                   Email: mgreenstone@greenstonelaw.com

                                   GLANCY PRONGAY & MURRAY LLP
                                   Lionel Z. Glancy (pro hac vice to be filed)
                                   Marc L. Godino (pro hac vice to be filed)
                                   Danielle L. Manning (pro hac vice to be filed)
                                   1925 Century Park East, Suite 2100
                                   Los Angeles, California 90067
                                   Telephone: (310) 201-9150
                                   Facsimile: (310) 201-9160
                                   Email: lglancy@glancylaw.com
                                   Email: mgodino@glancylaw.com
                                   Email: dmanning@glancylaw.com




                                     69
